 

 

Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 65182HAA3

CREDIT AGREEMENT

Dated as of October 4, 2011

among

NEWPORT CORPORATION,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

GENERAL ELECTRIC CAPITAL CORPORATION

JPMORGAN CHASE BANK, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GENERAL ELECTRIC CAPITAL CORPORATION

J.P. MORGAN SECURITIES LLC,

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  

Defined Terms.

     1   

1.02

  

Other Interpretive Provisions.

     25   

1.03

  

Accounting Terms.

     26   

1.04

  

Rounding.

     27   

1.05

  

Times of Day.

     27   

1.06

  

Letter of Credit Amounts.

     27   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     27   

2.01

  

Revolving Loans and Term Loan.

     27   

2.02

  

Borrowings, Conversions and Continuations of Loans.

     27   

2.03

  

Letters of Credit.

     29   

2.04

  

Swing Line Loans.

     36   

2.05

  

Prepayments.

     39   

2.06

  

Termination or Reduction of Aggregate Revolving Commitments.

     40   

2.07

  

Repayment of Loans.

     41   

2.08

  

Interest.

     42   

2.09

  

Fees.

     42   

2.10

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

     43   

2.11

  

Evidence of Debt.

     43   

2.12

  

Payments Generally; Administrative Agent’s Clawback.

     44   

2.13

  

Sharing of Payments by Lenders.

     45   

2.14

  

Cash Collateral.

     46   

2.15

  

Defaulting Lenders.

     47   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     49   

3.01

  

Taxes.

     49   

3.02

  

Illegality.

     52   

3.03

  

Inability to Determine Rates.

     53   

3.04

  

Increased Costs.

     53   

3.05

  

Compensation for Losses.

     54   

3.06

  

Mitigation Obligations; Replacement of Lenders.

     55   

3.07

  

Survival.

     55   

ARTICLE IV GUARANTY

     55   

4.01

  

The Guaranty.

     56   

4.02

  

Obligations Unconditional.

     56   

4.03

  

Reinstatement.

     57   

4.04

  

Certain Additional Waivers.

     57   

4.05

  

Remedies.

     57   

4.06

  

Rights of Contribution.

     57   

4.07

  

Guarantee of Payment; Continuing Guarantee.

     58   

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     58   

5.01

  

Conditions of Effectiveness.

     58   

5.02

  

Conditions to all Credit Extensions.

     60   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     60   

6.01

  

Existence, Qualification and Power.

     60   

6.02

  

Authorization; No Contravention.

     60   

6.03

  

Governmental Authorization; Other Consents.

     61   

6.04

  

Binding Effect.

     61   

6.05

  

Financial Statements; No Material Adverse Effect.

     61   

 

i



--------------------------------------------------------------------------------

6.06

  

Litigation.

     62   

6.07

  

No Default.

     62   

6.08

  

Ownership of Property.

     62   

6.09

  

Environmental Compliance.

     62   

6.10

  

Insurance.

     63   

6.11

  

Taxes.

     63   

6.12

  

ERISA Compliance.

     63   

6.13

  

Subsidiaries.

     64   

6.14

  

Margin Regulations; Investment Company Act.

     64   

6.15

  

Disclosure.

     64   

6.16

  

Compliance with Laws.

     65   

6.17

  

Intellectual Property; Licenses, Etc.

     65   

6.18

  

Solvency.

     65   

6.19

  

Perfection of Security Interests in the Collateral.

     65   

6.20

  

Business Locations; Taxpayer Identification Number.

     65   

6.21

  

Labor Matters.

     66   

ARTICLE VII AFFIRMATIVE COVENANTS

     66   

7.01

  

Financial Statements.

     66   

7.02

  

Certificates; Other Information.

     67   

7.03

  

Notices.

     68   

7.04

  

Payment of Obligations.

     69   

7.05

  

Preservation of Existence, Etc.

     69   

7.06

  

Maintenance of Properties.

     69   

7.07

  

Maintenance of Insurance.

     70   

7.08

  

Compliance with Laws.

     70   

7.09

  

Books and Records.

     70   

7.10

  

Inspection Rights.

     70   

7.11

  

Use of Proceeds.

     71   

7.12

  

[Reserved].

     71   

7.13

  

Additional Subsidiaries.

     71   

7.14

  

Pledged Assets.

     72   

7.15

  

Material Contracts.

     72   

7.16

  

Maintenance of Cash to Repay Convertible Notes.

     72   

7.17

  

Post-Closing Obligations.

     73   

ARTICLE VIII NEGATIVE COVENANTS

     73   

8.01

  

Liens.

     73   

8.02

  

Investments.

     75   

8.03

  

Indebtedness.

     76   

8.04

  

Fundamental Changes.

     78   

8.05

  

Dispositions.

     78   

8.06

  

Restricted Payments.

     78   

8.07

  

Change in Nature of Business.

     79   

8.08

  

Transactions with Affiliates and Insiders.

     79   

8.09

  

Burdensome Agreements.

     79   

8.10

  

Use of Proceeds.

     80   

8.11

  

Financial Covenants.

     80   

8.12

  

Prepayment of Other Indebtedness, Etc.

     80   

8.13

  

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

     81   

8.14

  

Ownership of Subsidiaries.

     81   

8.15

  

Sale Leasebacks.

     81   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     81   

 

ii



--------------------------------------------------------------------------------

9.01

  

Events of Default.

     81   

9.02

  

Remedies Upon Event of Default.

     83   

9.03

  

Application of Funds.

     84   

ARTICLE X ADMINISTRATIVE AGENT

     85   

10.01

  

Appointment and Authority.

     85   

10.02

  

Rights as a Lender.

     85   

10.03

  

Exculpatory Provisions.

     86   

10.04

  

Reliance by Administrative Agent.

     87   

10.05

  

Delegation of Duties.

     87   

10.06

  

Resignation of Administrative Agent.

     87   

10.07

  

Non-Reliance on Administrative Agent and Other Lenders.

     88   

10.08

  

No Other Duties; Etc.

     88   

10.09

  

Administrative Agent May File Proofs of Claim.

     88   

10.10

  

Collateral and Guaranty Matters.

     89   

10.11

  

Swap Contracts and Treasury Management Agreements.

     90   

ARTICLE XI MISCELLANEOUS

     90   

11.01

  

Amendments, Etc.

     90   

11.02

  

Notices; Effectiveness; Electronic Communications.

     92   

11.03

  

No Waiver; Cumulative Remedies; Enforcement.

     94   

11.04

  

Expenses; Indemnity; and Damage Waiver.

     94   

11.05

  

Payments Set Aside.

     96   

11.06

  

Successors and Assigns.

     96   

11.07

  

Treatment of Certain Information; Confidentiality.

     100   

11.08

  

Set-off.

     101   

11.09

  

Interest Rate Limitation.

     101   

11.10

  

Counterparts; Integration; Effectiveness.

     102   

11.11

  

Survival of Representations and Warranties.

     102   

11.12

  

Severability.

     102   

11.13

  

Replacement of Lenders.

     102   

11.14

  

Governing Law; Jurisdiction; Etc.

     103   

11.15

  

Waiver of Right to Trial by Jury.

     104   

11.16

  

No Advisory or Fiduciary Responsibility.

     104   

11.17

  

Electronic Execution of Assignments and Certain Other Documents.

     105   

11.18

  

USA PATRIOT Act Notice.

     105   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

  

Existing Letters of Credit

2.01

  

Commitments and Applicable Percentages

6.10

  

Insurance

6.13

  

Subsidiaries

6.17

  

IP Rights

6.20(a)

  

Locations of Real Property

6.20(b)

  

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

6.20(c)

  

Changes in Legal Name, State of Formation and Structure

7.17

  

Excluded Ophir Subsidiaries

8.01

  

Liens Existing on the Closing Date

8.02

  

Investments Existing on the Closing Date

8.03

  

Indebtedness Existing on the Closing Date

8.14

  

Certain Non-Wholly Owned Subsidiaries

11.02

  

Certain Addresses for Notices

EXHIBITS

 

1.01

 

Form of Pro Forma Compliance Certificate

2.02

 

Form of Loan Notice

2.04

 

Form of Swing Line Loan Notice

2.11(a)

 

Form of Note

7.02

 

Form of Compliance Certificate

7.13

 

Form of Joinder Agreement

11.06(b)

 

Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 4, 2011 among NEWPORT
CORPORATION, a Nevada corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide $250,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

“Act” has the meaning specified in Section 11.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $65,000,000.

“Agreement” means this Credit Agreement.



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
The Applicable Percentages shall be subject to adjustment as provided in
Section 2.15.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing
Tier

  

Consolidated

Leverage Ratio

   Commitment
Fee     Letters of
Credit     Eurodollar Rate
Loans     Base Rate
Loans  

1

   ³ 2.00 to 1.0      0.50 %      3.00 %      3.00 %      2.00 % 

2

   < 2.00 to 1.0 but ³ 1.50 to 1.0      0.50 %      2.75 %      2.75 %      1.75
% 

3

   < 1.50 to 1.0 but ³ 1.00 to 1.0      0.50 %      2.50 %      2.50 %      1.50
% 

4

   < 1.00 to 1.0      0.50 %      2.25 %      2.25 %      1.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(b) for the 2011 Fiscal Year
shall be determined based upon Pricing Tier 2.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS, General Electric Capital Corporation, J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC, in their capacity as joint lead
arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the 2010 Fiscal Year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, including the
notes thereto.

“Available Aggregate Revolving Commitments” means, (i) until such time as cash
has been deposited in the Blocked Account in an amount necessary to repay the
Convertible Notes in full, $38,000,000 and (ii) subsequent to cash being
deposited in the Blocked Account in an amount necessary to repay the Convertible
Notes in full, the Aggregate Revolving Commitments.

“Available Amount” means, on any date of determination, for any transaction,
either (a) the maximum amount that, upon giving effect to such transaction,
would not cause the Loan Parties to be in default of the financial covenants set
forth in Section 8.11 on a Pro Forma Basis so long as either (i) the
Consolidated Adjusted EBITDA of the Loan Parties and all Secured First Tier
Foreign Subsidiaries is not less than 65% of the Consolidated Adjusted EBITDA of
the Borrower and its Subsidiaries both (x) as of the last day of the fiscal year
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) and (y) on such date of determination on a Pro Forma
Basis or (ii) Consolidated Adjusted EBITDA of the Loan Parties and all Secured
First Tier Foreign Subsidiaries is not less than $85,000,000 or (b) $0.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

3



--------------------------------------------------------------------------------

“Blocked Account” means that certain blocked deposit account, maintained with
the Administrative Agent, holding cash collateral sufficient to meet the
requirements of Section 7.16 for purposes of repaying all principal obligations
in full in connection with the Convertible Notes.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Base Rate, means any such day that is
also a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than 365
days from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 365 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within 365
days of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of

 

4



--------------------------------------------------------------------------------

the character described in the foregoing subdivisions (a) through (d), and
(f) in the case of any Foreign Subsidiary, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the items specified in
subsections (a) through (e) of this definition and are used in the ordinary
course of business by similar companies for cash management purposes in the
relevant jurisdiction.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, directly or indirectly, of 35% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully diluted basis.

“Closing Date” means October 4, 2011.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.14 or any of the Loan
Documents.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable for such period,
(iii) the amount of depreciation and amortization expense for such period,
(iv) all non-cash charges for such period except to the extent constituting an
accrual of a reserve for a cash expenditures to be made, or reasonably
anticipated to be made, in a future period, (v) one time expenses actually
incurred in connection with the Ophir Acquisition, including integration costs
and expenses, and this Agreement not to exceed $15,000,000 in the aggregate,
(vi) any losses from such period resulting from the Disposition of any asset of
the Borrower or any Subsidiary outside of the ordinary course of business,

 

5



--------------------------------------------------------------------------------

including, without limitation, any net loss from discontinued operations and any
net loss on disposal of discontinued operations, in any case to the extent
permitted by this Agreement, (vii) non-cash losses attributable to the
write-down of assets (excluding write-downs of inventory and accounts
receivable), (viii) other extraordinary, unusual or non-recurring charges,
expenses or losses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (ix) non-cash stock compensation expenses for such period which
do not represent a cash item in such period or any future period, (x) all
unrealized non-cash losses under Swap Contracts during such period,
(xi) non-cash charges resulting from the application of FASB ASC 805\FAS 141R
with respect to earn-outs incurred by the Borrower or any of its Subsidiaries in
connection with the Ophir Acquisition or any Permitted Acquisition, (xii) any
expense deducted in calculating Consolidated Net Income for such period and
reimbursed or advanced (including through a purchase price adjustment) during
such period by third parties (but only to the extent such reimbursement or
advance is not or has not previously been included in the determination of
Consolidated Net Income), (xiii) currency translation losses related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk) and (xiv) one time fees, costs and
expenses actually incurred in connection with Permitted Acquisitions and other
non-recurring losses, expenses or charges recorded or recognized by the Borrower
or any of its Subsidiaries during such period in an aggregate amount not to
exceed $4,000,000 in any Fiscal Year, minus (c) the following to the extent
included in calculating such Consolidated Net Income (without duplication):
(i) all non-cash income for such period except to the extent constituting an
accrual of a reserve for a cash receipt to be received, or reasonably expected
to be received, in a future period, (ii) any income or gain from such period
resulting from the Disposition of any asset of the Borrower or any Subsidiary
outside of the ordinary course of business, including, without limitation, any
net income from discontinued operations and any net income or gain on disposal
of discontinued operations, (iii) non-cash gains attributable to the write-up of
assets (excluding write-ups of inventory and accounts receivable),
(iv) extraordinary, unusual or non-recurring income or gains of the Borrower and
its Subsidiaries increasing such Consolidated Net Income which does not
represent a cash item in such period or any future period, (v) all unrealized
non-cash gains under Swap Contracts during such period, (vi) non-cash income
resulting from the application of FASB ASC 805\FAS 141R with respect to
earn-outs incurred by the Borrower or any of its Subsidiaries in connection with
the Ophir Acquisition or any Permitted Acquisition, and (vii) currency
translation gains related to currency remeasurements of Indebtedness (including
the net loss or gain resulting from Swap Contracts for currency exchange risk).
Notwithstanding the forgoing, Consolidated Adjusted EBITDA for (i) the first
Fiscal Quarter of 2011 shall be deemed to be $30,043,000 and (ii) the second
Fiscal Quarter of 2011 shall be deemed to be $30,404,000.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all expenditures of the Borrower and
its Subsidiaries that are or should be included in “purchase of property, plant
and equipment” or similar items reflected in the consolidated statement of cash
flows of the Borrower and its Subsidiaries, but excluding: (a) such expenditures
to the extent made with the proceeds (including casualty insurance proceeds) of
any Involuntary Disposition or the proceeds of any Disposition of assets (other
than inventory sold in the ordinary course of business and accounts receivable),
(b) leasehold improvement expenditures that are actually paid for by
unaffiliated third party landlords and (c) such expenditures to the extent the
purchase price of the equipment or other fixed assets consists of credit for the
simultaneous trade-in of existing equipment or fixed assets. For purposes of
clarification, an Acquisition shall not constitute a Consolidated Capital
Expenditure.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated Adjusted
EBITDA for the most recently completed four Fiscal Quarters minus
(ii) Consolidated Capital Expenditures for such period (other than to the extent
financed with long-term, non-revolving Indebtedness incurred for such purpose)
to (b) Consolidated Fixed Charges for the most recently completed four Fiscal
Quarters.

 

6



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) income taxes paid in
cash during such period.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) the maximum amount available to be drawn under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (other than letters of credit
incurred to support commercial transactions, bid bonds, payment bonds and
performance bonds arising in the ordinary course of business), in each case net
of the amount of cash collateral securing such obligations; (d) all obligations
in respect of the deferred purchase price of property or services (other than
(i) trade accounts payable and other accrued liabilities in the ordinary course
of business (including deferred payments in respect of services by employees)
and (ii) any earn-out obligation or other post-closing balance sheet adjustment
prior to such time as it becomes a liability on the balance sheet of such Person
in accordance with GAAP or that exists on the balance sheet of such Person on a
non-interest accruing basis and is paid within thirty days of the date such
obligation becomes a liability on the balance sheet); (e) all Attributable
Indebtedness; (f) all obligations to purchase, redeem, retire, defease or
otherwise make any payment prior to the Maturity Date in respect of any Equity
Interests or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends (other than any such obligations, to the extent such obligations
constitute Indebtedness, (i) arising pursuant to the terms of any employee
agreement, employee equity subscription agreement, stock purchase, grant or
option agreement or similar agreement or plan or (ii) in respect of Restricted
Payments of the Borrower that are made pursuant to Section 8.06(c)); (g) all
Guarantees with respect to Indebtedness of the types specified in clauses
(a) through (f) above of another Person; and (h) all Indebtedness of the types
referred to in clauses (a) through (g) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which any Loan Party or any Subsidiary is a general partner or joint
venturer, except to the extent that Indebtedness is expressly made non-recourse
to such Person.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the most recently completed four Fiscal Quarters. For
purposes of calculating the Consolidated Leverage Ratio, the Convertible Notes
shall be excluded from “Consolidated Funded Indebtedness” to the extent the
amount of cash needed to repay the Convertible Notes is in the Blocked Account.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains) for that period. There shall be excluded from Consolidated Net Income for
any period the purchase accounting adjustments, including to

 

7



--------------------------------------------------------------------------------

property, equipment, inventory and software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP as a result
of any Permitted Acquisition.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness. For purposes of this
definition, “scheduled payments of principal” (a) shall be deemed to include the
Attributable Indebtedness, (b) shall not include any voluntary prepayments or
mandatory prepayments required pursuant to Section 2.05, (c) shall not include
any balloon payments with respect to any Indebtedness if such Indebtedness is
refinanced prior to its maturity and (d) shall not include the repayment of the
Convertible Notes at maturity.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Convertible Notes” means the 2.5% convertible senior notes of the Borrower with
a maturity of February 15, 2012.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the

 

8



--------------------------------------------------------------------------------

Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more of the conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials

 

9



--------------------------------------------------------------------------------

into the environment or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or receipt of notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

 

10



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to nine decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased property which is located outside of the United States, (b) any owned
real property which is located in the United States and has a fair market value
of less than $1,000,000, (c) any leased real property which is located in the
United States and is not material, as reasonably determined by the Borrower and
the Administrative Agent, (d) unless requested by the Required Lenders, any
material IP Rights for which a perfected Lien thereon is not effected either by
filing of a Uniform Commercial Code financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (e) unless requested by the
Required Lenders, any material personal property (other than personal property
described in clause (d) above) for which the attachment or perfection of a Lien
thereon is not governed by the Uniform Commercial Code, (f) the Equity Interests
of any direct Foreign Subsidiary of any Loan Party to the extent not required to
be pledged to secure the Obligations pursuant to Section 7.14(a), (g) any
property which, subject to the terms of Section 8.09, is subject to a Lien of
the type described in Section 8.01(i) pursuant to documents which prohibit such
Loan Party from granting any other Liens in such property, (h) any lease,
license, contract or agreement to which any Loan Party is a party or any of such
Loan Party’s rights or interests thereunder to the extent that (and only for so
long as) pursuant to the terms thereof the grant of a security interest therein
under any Loan Document shall constitute or result in a breach, termination or
default under such lease, license, contract or agreement (other than to the
extent that any such terms would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable

 

11



--------------------------------------------------------------------------------

Laws); provided that such lease, license, contract, property right or agreement
shall constitute Excluded Property only to the extent and for so long as the
consequences specified above shall exist and shall cease to constitute Excluded
Property and shall become subject to the security interest granted under the
Collateral Documents, immediately and automatically, at such time as such
consequences shall no longer exist, (i) any vehicles subject to certificate of
title statutes, and (j) cash collateral that is the subject of a deposit or
pledge constituting a Permitted Lien, but only to the extent the agreements
governing such deposit or pledge prohibit the existence of a Lien therein in
favor of the Administrative Agent.

“Excluded Subsidiary” means (a) each Domestic Subsidiary that is not a
wholly-owned Subsidiary, (b) each existing or future Domestic Subsidiary
designated as an Excluded Subsidiary by the Borrower in a written notice to the
Administrative Agent, in each case, for so long as (i) such Subsidiary does not
(on a consolidated basis with its Subsidiaries) have assets with a book value in
excess of 2.0% of the consolidated assets of the Borrower, and such Subsidiary’s
(on a consolidated basis with its Subsidiaries) contribution to Consolidated
Adjusted EBITDA for the most recent four consecutive fiscal quarter period does
not exceed 2.0% and (ii) all such Subsidiaries do not (on a consolidated basis
with their respective Subsidiaries) have assets with a book value in excess of
5.0% of the consolidated assets of the Borrower, and all such Subsidiaries’ (on
a consolidated basis with their respective Subsidiaries) contribution to
Consolidated Adjusted EBITDA for the most recent four consecutive fiscal quarter
period does not exceed 5.0%, (c) each Foreign Holding Company and (d) each
Domestic Subsidiary that is owned directly or indirectly by any Foreign
Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net or gross income or profits (however denominated), franchise
taxes imposed on it (in lieu of net or gross income or profits taxes), and
alternative minimum taxes imposed on it by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or by any other jurisdiction (or any
subdivision thereof or therein) as a result of a present or former connection
between the recipient and such jurisdiction other than a connection arising from
activities related to a Loan Document, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding Tax that is imposed on amounts payable to such Foreign Lender under
the laws in effect at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability to comply with Section 3.01(e), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit identified on Schedule
1.01.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the

 

12



--------------------------------------------------------------------------------

Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrower, the Administrative Agent and MLPFS.

“Fiscal Year” means the four quarter period ending on the Saturday closest to
December 31.

“Fiscal Quarter” means the quarterly period ending on the Saturday closest to
March 31, June 30, September 30 or December 31.

“Foreign Holding Company” means any Domestic Subsidiary all or substantially all
of the assets of which are compromised of Equity Interests in one or more
Foreign Subsidiaries.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code (including such a
Lender when acting in the capacity of the L/C Issuer).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable

 

13



--------------------------------------------------------------------------------

or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include (1) any liability by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) indemnification obligations of the Borrower or any of
its Subsidiaries entered into in the ordinary course of business,
(3) obligations of the Borrower or any of its Subsidiaries under arrangements
entered into in the ordinary course of business whereby the Borrower or such
Subsidiary sells goods or inventory to other Persons under agreements obligating
the Borrower or such Subsidiary to repurchase such goods or inventory, including
pursuant to any warranty obligations and (4) indemnification obligations arising
in connection with any Acquisition or Disposition or the incurrence of
Indebtedness or issuance of Equity Interests, in any case to the extent the
subject transaction is not otherwise prohibited hereby. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means (a) each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.13 or otherwise, (c) with respect to obligations
under any Swap Contract between any Subsidiary and any Lender or Affiliate of a
Lender and obligations under any Treasury Management Agreement between any
Subsidiary and any Lender or Affiliate of a Lender, the Borrower, and (d) the
successors and permitted assigns of the foregoing.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and certain other beneficiaries pursuant to
Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Immaterial Subsidiary” means, with respect to any Subsidiary, (i) such
Subsidiary does not (on a consolidated basis with its Subsidiaries) have assets
with a book value in excess of 2.0% of the consolidated assets of the Borrower,
and such Subsidiary’s (on a consolidated basis with its Subsidiaries)
contribution to Consolidated Adjusted EBITDA for the most recent four
consecutive fiscal quarter period does not exceed 2.0% and (ii) all such
Subsidiaries do not (on a consolidated basis with their respective Subsidiaries)
have assets with a book value in excess of 5.0% of the consolidated assets of
the Borrower, and all such Subsidiaries’ (on a consolidated basis with their
respective Subsidiaries) contribution to Consolidated Adjusted EBITDA for the
most recent four consecutive fiscal quarter period does not exceed 5.0%.

 

14



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments (other than letters of credit incurred to support commercial
transactions, bid bonds, payment bonds and performance bonds arising in the
ordinary course of business);

(c) the Swap Termination Value of any Swap Contract;

(d) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable and other accrued liabilities in
the ordinary course of business (including deferred payments in respect of
services by employees) and (ii) any earn-out obligation or other post-closing
balance sheet adjustment prior to such time as it becomes a liability on the
balance sheet of such Person in accordance with GAAP or that exists on the
balance sheet of such Person on a non-interest accruing basis and is paid within
thirty days of the date such obligation becomes a liability on the balance
sheet);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness;

(g) all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends (other than any such obligations, to the
extent such obligations constitute Indebtedness, (i) arising pursuant to the
terms of any employee agreement, employee equity subscription agreement, stock
purchase, grant or option agreement or similar agreement or plan or (ii) in
respect of Restricted Payments of the Borrower that are made pursuant to
Section 8.06(c));

(h) all Guarantees of such Person in respect of any of the foregoing; and

(i) all Indebtedness of the types referred to in clauses (a) through (h) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

 

15



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (net of any
amounts returned in cash in respect thereof), without adjustment for subsequent
increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.13 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.13.

 

16



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is ten days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $15,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

17



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment for collateral
purposes, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).

“Liquidity” means the sum of (x) the cash and Cash Equivalents of the Loan
Parties on hand plus (y) the unused availability under the Aggregate Revolving
Commitments.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or the Term Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Loan Parties to
perform their payment and other material obligations under the Loan Documents;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Contract” means, with respect to the Borrower or any Subsidiary, each
contract a default, breach, termination or non-renewal of which would result in
a Material Adverse Effect.

“Maturity Date” means October 4, 2016; provided, however, that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint book manager.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” means any real property that is owned or leased by any Loan
Party and is subject to a Mortgage.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interests and/or leasehold interests of any Loan Party in any real property.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) Taxes paid or payable as a
result thereof, (c) in the case of any Disposition or any Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property, (d) any reserve for adjustment in respect of (i) the sale
price of the asset or assets that are the subject of the Disposition or
Involuntary Disposition established in accordance with GAAP and (ii) any
liabilities associated with such asset or assets and retained by the Borrower or
any Subsidiary after such sale or other disposition thereof, including pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, (e) in the case of any Net Cash Proceeds received (or
subsequently received) by any Foreign Subsidiary, any taxes that would be
payable in connection with the repatriation of such cash proceeds to Borrower or
any Subsidiary and (f) in the case of any Net Cash Proceeds received (or
subsequently received) by any Subsidiary that is not a wholly-owned Subsidiary,
the portion of such Net Cash Proceeds allocable to the holders (other than the
Borrower and its Subsidiaries) of Equity Interests in such Subsidiary or any
intermediate Subsidiary that is not a wholly-owned Subsidiary; it being
understood that “Net Cash Proceeds” shall include, without limitation, (i) any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any Loan Party or any Subsidiary in any
Disposition, Debt Issuance or Involuntary Disposition and (ii) any cash or Cash
Equivalents received upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (d) above.

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party or any
Subsidiary and any Lender or Affiliate of a Lender and (b) all obligations under
any Treasury Management Agreement between any Loan Party or any Subsidiary and
any Lender or Affiliate of a Lender.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the

 

19



--------------------------------------------------------------------------------

jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Ophir” means Ophir Optronics Ltd., an Israeli company.

“Ophir Acquisition” means that certain acquisition of all of the Equity
Interests of Ophir.

“Ophir Acquisition Agreement” means that certain agreement and plan of merger,
dated as of July 7, 2011, by and among Ophir, the Borrower and Helios Merger Sub
Ltd., together with all schedules, annexes and exhibits thereto.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Loan Party or Subsidiary thereof, provided that (a) a substantial majority of
the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof), (b) in the case of an Acquisition
of the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (c) the Borrower shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition, the Loan Parties would be in

 

20



--------------------------------------------------------------------------------

compliance with the financial covenants set forth in Section 8.11 on a Pro Forma
Basis, (d) immediately after giving effect to such Acquisition, Liquidity shall
be greater than or equal to $40,000,000, (e) the representations and warranties
made by the Loan Parties in each Loan Document shall be true and correct in all
material respects at and as if made as of the date of such Acquisition (after
giving effect thereto), (f) if such transaction involves the purchase of an
interest in a partnership between any Loan Party as a general partner and
entities unaffiliated with the Borrower as the other partners, such transaction
shall be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly-owned by such Loan Party newly formed for
the sole purpose of effecting such transaction and (g) with respect to any
Acquisition (other than an Acquisition by a Loan Party), in which any or all of
the consideration for such Acquisition is funded by a Loan Party, the aggregate
cash and non-cash consideration (including the good faith estimate of any
earn-out obligations) for such Acquisition shall not exceed the Available
Amount.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary so
long as either (i) if the transferor of such property is a Loan Party, the
transferee thereof is a Loan Party or (ii) such transfer of such property is in
the ordinary course of business and is consistent with past practices and such
transfers are not material in the aggregate; (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof;
(d) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;
(e) the sale or disposition of Cash Equivalents for fair market value; (f) the
surrender or waiver of contractual rights or the settlement, release or
surrender of contract or tort claims in the ordinary course of business;
(g) Dispositions of machinery and equipment no longer used or useful in the
conduct of business of the Borrower and its Subsidiaries that are Disposed of in
the ordinary course of business; (h) the sales of accounts and notes receivable
by Foreign Subsidiaries in connection with Indebtedness permitted by
Section 8.03; (i) the granting or creation of a Permitted Lien; (j) Investments
permitted by Section 8.02; and (k) Restricted Payments permitted by
Section 8.06.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Post Closing Letter” means that certain letter agreement, dated as of the
Closing Date, between the Borrower and the Administrative Agent, on behalf of
the Lenders.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
Fiscal Quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.01(a) or (b). In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Acquisition, (i) income statement and cash flow

 

21



--------------------------------------------------------------------------------

statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by any Loan Party or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower in the form of Exhibit 1.01 containing reasonably detailed
calculations of the financial covenants set forth in Section 8.11 as of the end
of the period of the four Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) after giving effect to the applicable transaction on a Pro Forma Basis.

“Public Lender” has the meaning specified in Section 7.02.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

22



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured First Tier Foreign Subsidiary” means each Foreign Subsidiary and each
Foreign Holding Company (a) directly owned by any Loan Party and (b) the Equity
Interests thereof are subject to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Collateral
Documents.

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

23



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

 

24



--------------------------------------------------------------------------------

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is $185,000,000.

“Threshold Amount” means $7,500,000.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting

 

25



--------------------------------------------------------------------------------

such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Loan Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything in this Agreement to the contrary, any change in GAAP
that would require operating leases to be treated similarly to Capital Leases
shall not be given effect in the definition of Indebtedness or any related
definitions or in the computation of any financial ratio or requirement
hereunder.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis with respect to (i) any Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary,
(ii) any Disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any Acquisition, in each case, occurring during the
applicable period.

 

26



--------------------------------------------------------------------------------

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans and Term Loan.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Available Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

(b) Term Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) to the
Borrower in Dollars on the Closing Date in an amount not to exceed such Lender’s
Term Loan Commitment. Amounts repaid on the Term Loan may not be reborrowed. The
Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the

 

27



--------------------------------------------------------------------------------

Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. Notwithstanding anything to
the contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

28



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to the Loans.

 

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Available Aggregate Revolving Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Commitments have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from,

 

29



--------------------------------------------------------------------------------

the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the L/C Issuer in good faith
deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to borrowers generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible

 

30



--------------------------------------------------------------------------------

Officer of the Borrower. Such Letter of Credit Application must be received by
the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least
five Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before

 

31



--------------------------------------------------------------------------------

the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit if the L/C Issuer has so
notified the Borrower of such payment no later than 10:00 a.m. on such day, and
otherwise prior to 10:00 a.m. on the next Business Day, together with accrued
interest, (each such date, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrower fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Revolving Loans that
are Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Available Aggregate Revolving Commitments. Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be

 

32



--------------------------------------------------------------------------------

deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C

 

33



--------------------------------------------------------------------------------

Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the

 

34



--------------------------------------------------------------------------------

approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses, or the
paragraph following thereto, to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Laws, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit and on a quarterly basis in arrears. Such fronting fee shall be
due and payable on the last Business Day of each March, June, September and
December in respect of the most

 

35



--------------------------------------------------------------------------------

recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Outstandings shall not exceed the Available Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Notwithstanding anything herein to the contrary, the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if any
Lender is at that time a Defaulting Lender, unless the Swing Line Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Swing Line Lender (in its sole discretion) with the Borrower
or such Defaulting Lender to eliminate the Swing Line Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Swing Line Loan then
proposed to be made or all Swing Line Loans as to which the Swing Line Lender
has actual or potential Fronting Exposure, as it may elect in its sole
discretion. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be

 

36



--------------------------------------------------------------------------------

given by telephone. Each such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $250,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Available Aggregate Revolving Commitments. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the

 

37



--------------------------------------------------------------------------------

foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

38



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loan. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding) and (D) any
prepayment of the Term Loan shall be applied ratably to the remaining principal
amortization payments. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that such notice may state that
it is conditioned upon the effectiveness of other credit facilities or capital
raising, the consummation of a particular Disposition or the occurrence of a
Change of Control, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified prepayment date)
if such condition is not satisfied; provided, that upon any such revocation, the
Borrower shall pay any amounts required pursuant to Section 3.05. Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $250,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Available Aggregate Revolving Commitments then in effect,
the Borrower shall immediately prepay Revolving Loans and/or Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving Loans and Swing Line Loans the

 

39



--------------------------------------------------------------------------------

Total Revolving Outstandings exceed the Available Aggregate Revolving
Commitments then in effect.

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds received by any Loan
Party or any Subsidiary from all Dispositions (other than Permitted Transfers)
and Involuntary Dispositions to the extent such Net Cash Proceeds are not
reinvested in assets (excluding current assets as classified by GAAP) that are
useful in the business of the Borrower and its Subsidiaries within 360 days of
the date of receipt of such Net Cash Proceeds; provided, however, the Borrower
shall be permitted to retain Net Cash Proceeds from Dispositions in an aggregate
amount not to exceed $1,000,000 in any Fiscal Year.

(iii) [Reserved].

(iv) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds.

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii) and (iv), first to the Term Loan (ratably to the remaining principal
amortization payments), second, ratably to the L/C Borrowings and the Swing Line
Loans, third, to the outstanding Revolving Loans, and, fourth, to Cash
Collateralize the remaining L/C Obligations (without a corresponding reduction
in the Aggregate Revolving Commitments in the cases of clauses second through
fourth).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

2.06 Termination or Reduction of Aggregate Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. Any reduction of the Aggregate

 

40



--------------------------------------------------------------------------------

Revolving Commitments shall be applied to the Revolving Commitment of each
Lender according to its Applicable Percentage. All fees accrued with respect
thereto until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination. The
foregoing provisions notwithstanding, any such notice may state that it is
conditioned upon the effectiveness of other credit facilities or capital
raising, the consummation of a particular Disposition or the occurrence of a
Change of Control, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified reduction date)
if such condition is not satisfied.

 

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.

(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), unless accelerated sooner pursuant to
Section 9.02:

 

Payment Dates

   Principal Amortization
Payment  

March 31, 2012

   $ 4,625,000   

June 30, 2012

   $ 4,625,000   

September 30, 2012

   $ 4,625,000   

December 31, 2012

   $ 4,625,000   

March 31, 2013

   $ 6,937,500   

June 30, 2013

   $ 6,937,500   

September 30, 2013

   $ 6,937,500   

December 31, 2013

   $ 6,937,500   

March 31, 2014

   $ 6,937,500   

June 30, 2014

   $ 6,937,500   

September 30, 2014

   $ 6,937,500   

December 31, 2014

   $ 6,937,500   

March 31, 2015

   $ 6,937,500   

June 30, 2015

   $ 6,937,500   

September 30, 2015

   $ 6,937,500   

December 31, 2015

   $ 6,937,500   

March 31, 2016

   $ 6,937,500   

June 30, 2016

   $ 6,937,500   

September 30, 2016

   $ 6,937,500   

Maturity Date

    
  Remaining outstanding
balance   
  

 

41



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (giving effect to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.15. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be

 

42



--------------------------------------------------------------------------------

considered outstanding for purposes of determining the unused portion of the
Aggregate Revolving Commitments.

(b) Fee Letter. The Borrower shall pay to MLPFS and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Base Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX. The
Borrower’s obligations under this paragraph shall survive for a period of 91
days following the termination of the Aggregate Revolving Commitments and the
repayment of all other Obligations hereunder.

 

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a

 

43



--------------------------------------------------------------------------------

“Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater

 

45



--------------------------------------------------------------------------------

than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

46



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Laws:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the

 

47



--------------------------------------------------------------------------------

Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 5.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date of such reallocation, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Revolving Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

48



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Loan Parties or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Loan Parties or the Administrative Agent, as applicable, shall withhold
or make such deductions as are determined by the Loan Parties or the
Administrative Agent, as applicable, to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the Loan
Parties or the Administrative Agent, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Parties shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnification. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Loan Parties shall also, and do hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Loan Parties and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e) and, with respect to the
Borrower, any amounts paid by the Borrower to the Administrative Agent pursuant
to the penultimate sentence of clause (i) above. Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, or upon the obsolescence or invalidity of
any form previously delivered by such Lender, but only if such Lender is legally
entitled to do so) executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent establishing an
exemption from U.S. backup withholding;;

 

50



--------------------------------------------------------------------------------

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, or upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN (or amended or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI (or amended or
successor form),

(III) executed originals of Internal Revenue Service Form W-8IMY (or amended or
successor form) and all required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 871(h) or section 881(c) of the Internal
Revenue Code, (x) a certificate to the effect that such Foreign Lender is not
(A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN (or amended or
successor form), or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely

 

51



--------------------------------------------------------------------------------

for purposes of this clause (C), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all of such Lender’s Eurodollar Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may

 

52



--------------------------------------------------------------------------------

lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with a Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Base Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of

 

53



--------------------------------------------------------------------------------

maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

54



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13; or

excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

 

55



--------------------------------------------------------------------------------

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer, each Affiliate of a Lender that enters into a Swap Contract or a
Treasury Management Agreement with any Loan Party or any Subsidiary, and each
other holder of the Obligations as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) strictly in accordance with the terms
thereof. The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

 

56



--------------------------------------------------------------------------------

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Laws. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

57



--------------------------------------------------------------------------------

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions of Effectiveness.

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.

(c) No Material Adverse Effect. There shall not have occurred (i) with respect
to Ophir, a Company Material Adverse Effect (as defined in the Ophir Acquisition
Agreement) and (ii) with respect to the Borrower and its Subsidiaries (other
than Ophir), any event or condition since January 1, 2011 that would have or
would reasonably be expected to have a Material Adverse Effect.

(d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(e) Personal Property Collateral. Receipt by the Administrative Agent of the
following:

(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

 

58



--------------------------------------------------------------------------------

(ii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of organization of such Person);

(iii) duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Loan Parties; and

(iv) duly executed deposit account control agreement with respect to the Blocked
Account, in form and substance satisfactory to the Administrative Agent.

(f) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders.

(g) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Section 5.01(c) and Sections 5.02(a) and (b) have been satisfied.

(h) Ophir Acquisition. Receipt by the Administrative Agent of (a) copies,
certified by a Responsible Officer of the Borrower as true and complete, of the
Ophir Acquisition Agreement, (b) evidence that the terms of the Ophir
Acquisition Agreement have not been altered, amended or otherwise changed or
supplemented from the draft delivered to the Administrative Agent on July 6,
2011 (including all schedules and exhibits thereto provided on July 5, 2011)
unless consented to by the Administrative Agent (other than amendments,
alterations or other modifications which are not material or adverse to the
Lenders) and (c) evidence reasonably satisfactory to the Administrative Agent
that the Ophir Acquisition has been consummated (or is simultaneously being
consummated) in accordance with the terms of the Ophir Acquisition Agreement and
in compliance in all material respects with applicable Laws and regulatory
approvals.

(i) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date.

(j) Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable

 

59



--------------------------------------------------------------------------------

or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a notice of conversion or continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01 Existence, Qualification and Power.

Each Loan Party and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect and in the case of clause (a) to the extent
applicable to any Immaterial Subsidiary.

 

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such

 

60



--------------------------------------------------------------------------------

Person or the properties of such Person or any of its Subsidiaries or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.

 

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents
or otherwise to enforce such Liens.

 

6.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms.

 

6.05 Financial Statements; No Material Adverse Effect.

(a) The financial statements delivered pursuant to Sections 7.01(a) and 7.01(b)
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
in each case to the extent required to be reflected on financial statements
prepared in accordance with GAAP.

(b) The Audited Financial Statements and the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the second Fiscal Quarter of
2011 (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein;
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby (subject, in the case of unaudited financial statements, to the absence
of footnotes and to normal year-end audit adjustments); and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, in each case to the extent
required to be reflected on financial statements prepared in accordance with
GAAP.

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Involuntary Disposition of
any material part of the business or property of the Loan Parties and their
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the Loan
Parties and their Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

 

61



--------------------------------------------------------------------------------

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) could reasonably be expected to have a Material Adverse Effect.

 

6.07 No Default.

(a) No Loan Party nor any Subsidiary is in default under or with respect to any
Contractual Obligation that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

(b) No Default has occurred and is continuing.

 

6.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.09 Environmental Compliance.

(a) The Loan Parties and their Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the properties currently or, to the best of the knowledge of the
Loan Parties, formerly owned or operated by any Loan Party or any Subsidiary is
listed or proposed for listing on the National Priorities List under CERCLA or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property, where such listing could reasonably be expected to result in
a Material Adverse Effect; except as could not reasonably be expected to have a
Material Adverse Effect, there are no and, to the Loan Parties’ best knowledge,
never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any Subsidiary; except as could not reasonably be expected to have
a Material Adverse Effect, there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or any Subsidiary;
and except as could not reasonably be expected to have a Material Adverse
Effect, Hazardous Materials have not been released,

 

62



--------------------------------------------------------------------------------

discharged or disposed of on any property currently or, to the Loan Parties’
best knowledge formerly, owned or operated by any Loan Party or any Subsidiary.

(c) No Loan Party nor any Subsidiary is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials that
could reasonably be expected to have a Material Adverse Effect at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law; and except
as could not reasonably be expected to have a Material Adverse Effect, all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any Subsidiary have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any
Subsidiary.

 

6.10 Insurance.

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The property and general liability insurance
coverage of the Loan Parties as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.10.

 

6.11 Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material Tax returns and reports required to be filed, and have paid all
federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are not yet delinquent or
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed Tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect. No Loan Party
nor any Subsidiary thereof is party to any Tax sharing agreement.

 

6.12 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state Laws. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Internal
Revenue Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Internal Revenue
Code, or an application for such a letter is currently being processed by the
IRS. To the best knowledge of the Loan Parties, nothing has occurred that would
reasonably be expected to result in the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no non-exempt prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect (i) no ERISA Event has occurred with respect to any Pension Plan;
(ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; and (iv) no
Loan Party nor any ERISA Affiliate has engaged in a transaction that would
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA.

 

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
organization, (ii) number of shares of each class of Equity Interests
outstanding, and (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary. The
outstanding Equity Interests of each Subsidiary of any Loan Party are validly
issued, fully paid and (except in the case of limited liability company
interests or other analogous Equity Interests where such concept is not
applicable) non-assessable.

 

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

6.15 Disclosure.

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contained, when delivered and taken as a whole
with all other materials provided hereunder, any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that (a) with respect to projected financial information, forecasts or
other statements regarding future performance or other future development, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time such material was
prepared (it being

 

64



--------------------------------------------------------------------------------

understood that the projections are subject to significant uncertainties and
contingencies, many of which are beyond the Loan Parties’ control, and that no
assurance can be given that the projections will be realized), (b) with respect
to information relating to the Borrower’s industry generally and trade data
which relates to a Person that is not the Borrower or a Subsidiary thereof, the
Loan Parties represent only that such information is believed by it in good
faith to be accurate in all material respects, and (c) the statements therein
describing documents and agreements are summary only and as such are qualified
in their entirety by reference to such documents and agreements.

 

6.16 Compliance with Laws.

Each Loan Party and Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.17 Intellectual Property; Licenses, Etc.

Each Loan Party and each Subsidiary owns, or possesses the legal right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) the absence of which could reasonably be expected to
have a Material Adverse Effect. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights and, to the
knowledge of the Responsible Officers of the Loan Parties, the use of any IP
Rights by any Loan Party or any Subsidiary or the granting of a right or a
license in respect of any IP Rights from any Loan Party or any Subsidiary does
not infringe on the rights of any Person. As of the Closing Date, none of the IP
Rights owned by any Loan Party is subject to any exclusive licensing agreement
or similar arrangement except as set forth on Schedule 6.17.

 

6.18 Solvency.

The Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.

 

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, and upon the filing of appropriate
Uniform Commercial Code financing statements and appropriate recordations with
the United States Copyright Office and United States Patent and Trademark
Office, the security interests and Liens created by the Collateral Documents
will be perfected security interests and Liens, prior to all other Liens other
than Permitted Liens, to the extent such security interests and Liens can be
perfected by such filings and recordations.

 

6.20 Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date.
Set forth on Schedule 6.20(b) is the chief executive office, exact legal name,
U.S. tax payer identification number and organizational identification number of
each Loan Party as of the Closing Date. Except as set forth on Schedule 6.20(c),
no Loan Party has during

 

65



--------------------------------------------------------------------------------

the five years preceding the Closing Date (i) changed its legal name,
(ii) changed its state of formation or (iii) been party to a merger,
consolidation or other change in structure.

 

6.21 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Domestic Subsidiary as of the Closing
Date. No Loan Party nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty in the five years preceding the
Closing Date.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
(x) contingent indemnity obligations for which no claim has been asserted and
(y) obligations and liabilities under Swap Contracts or Treasury Management
Agreements (to the extent constituting Obligations hereunder)), or any Letter of
Credit shall remain outstanding, each Loan Party shall and shall cause each
Subsidiary to:

 

7.01 Financial Statements.

Deliver to the Administrative Agent (for distribution to each Lender):

(a) as soon as available, but in any event upon the earlier of the date that is
ninety days after the end of each Fiscal Year of the Borrower or the date such
information is filed with the SEC, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event upon the earlier of the date that is
sixty days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower or the date such information is filed with the SEC,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such Fiscal Quarter, the related consolidated statements of income or
operations for such Fiscal Quarter and for the portion of the Borrower’s Fiscal
Year then ended, and the related consolidated statement of cash flows for such
Fiscal Quarter and the portion of the Borrower’s Fiscal Year then ended, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail and certified by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower as fairly presenting the financial condition, results of operations
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or (b) above, but the foregoing

 

66



--------------------------------------------------------------------------------

shall not be in derogation of the obligation of the Borrower to furnish the
information and materials described in Section 7.01(a) or (b) above at the times
specified therein.

 

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (for distribution to each Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), (i) a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event and (ii) a certificate setting forth
(x) the Consolidated Adjusted EBITDA of the Loan Parties and all Secured First
Tier Foreign Subsidiaries and (y) the percentage of Consolidated Adjusted EBITDA
of the Loan Parties and all Secured First Tier Foreign Subsidiaries to the
Consolidated Adjusted EBITDA of the Borrower and its Subsidiaries;

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower which shall include such supplements to Schedules 6.13, 6.17, 6.20(a),
6.20(b) and 6.20(c), as are necessary such that, as supplemented, such Schedules
would be accurate and complete as of the date of such Compliance Certificate;
which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes;

(c) not later than 45 days after the beginning of each Fiscal Year of the
Borrower, commencing with the 2012 Fiscal Year, an annual business plan and
budget of the Borrower and its Subsidiaries containing, among other things, pro
forma financial statements for each Fiscal Quarter of such Fiscal Year;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report sent to all the equityholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which a Loan Party or any Subsidiary may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities (with an outstanding principal amount
in excess of the Threshold Amount) of any Loan Party or any Domestic Subsidiary
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 7.01
or any other clause of this Section 7.02;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

 

67



--------------------------------------------------------------------------------

(h) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not marked as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

7.03 Notices.

Promptly notify the Administrative Agent (for transmittal to each Lender):

(a) the occurrence of any Default.

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event.

(d) the occurrence of any Disposition, Involuntary Disposition or Debt Issuance,
in each case, for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04 Payment of Obligations.

Pay and discharge, as the same shall become due and payable, (a) all its
material Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Loan Party or such Subsidiary;
(b) all lawful claims, which if unpaid, would by Law become a Lien (other than a
Permitted Lien) upon its property; and (c) all Indebtedness, as and when due and
payable, to the extent the failure to pay and discharge any such Indebtedness
would result in an Event of Default under Section 9.01(e), but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

7.05 Preservation of Existence, Etc.

(a) Except in the case of an Immaterial Subsidiary, preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Preserve or renew all of its IP Rights, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

69



--------------------------------------------------------------------------------

7.07 Maintenance of Insurance.

(a) Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Loan Party or such
Subsidiary operates.

(b) Cause the Administrative Agent to be named as lender’s loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days prior written notice before any such policy or
policies shall be altered or canceled.

 

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

7.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent (who may be accompanied by any of the Lenders) to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and, so long as the Borrower is
afforded an opportunity to be present, independent public accountants, all at
the expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent (who may be accompanied by any of the Lenders) (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

(b) If requested by the Administrative Agent in its sole discretion, permit the
Administrative Agent, and its representatives, upon reasonable advance notice to
the Borrower, to conduct an annual audit of the Collateral at the expense of the
Borrower.

 

70



--------------------------------------------------------------------------------

(c) Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.09 to be untrue in any material respect, furnish or cause to
be furnished to the Administrative Agent, at the Borrower’s expense, a report of
an environmental assessment of reasonable scope, form and depth, (including,
where appropriate, invasive soil or groundwater sampling) by a consultant
reasonably acceptable to the Administrative Agent as to the nature and extent of
the presence of any Hazardous Materials on any real properties and as to the
compliance by any Loan Party or any Subsidiary with Environmental Laws at such
real properties. If the Loan Parties fail to deliver such an environmental
report within seventy-five days after receipt of such written request then the
Administrative Agent may arrange for the same, and the Loan Parties hereby grant
to the Administrative Agent and its representatives access to the real
properties to reasonably undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The reasonable cost of any
assessment arranged for by the Administrative Agent pursuant to this provision
will be payable by the Borrower on demand and added to the obligations secured
by the Collateral Documents.

 

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to finance the Ophir Acquisition,
(b) to finance working capital, capital expenditures, Permitted Acquisitions and
other lawful corporate purposes, and (c) to repay or defease the Convertible
Notes, provided that in no event shall the proceeds of the Credit Extensions be
used in contravention of any Law or of any Loan Document.

 

7.12 [Reserved].

 

7.13 Additional Subsidiaries.

Within thirty days after the acquisition or formation of any (x) Domestic
Subsidiary or (y) Foreign Subsidiary that is directly owned by a Loan Party:

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Subsidiary is a Domestic Subsidiary (other than an Excluded
Subsidiary), cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (ii) upon the request of the Administrative Agent in its sole discretion,
deliver to the Administrative Agent such Organization Documents, resolutions and
favorable opinions of counsel, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

Notwithstanding the foregoing, no Domestic Subsidiary shall be required to
become a Guarantor pursuant to this Section 7.13 if such Guaranty would result
in adverse tax consequence to the Borrower.

 

71



--------------------------------------------------------------------------------

7.14 Pledged Assets.

(a) Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary (other than a Foreign Holding Company)
directly owned by any Loan Party and (ii) 65% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, in the Borrower’s
good faith determination, such greater percentage, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary and each Foreign Holding
Company directly owned by any Loan Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent; provided, however, that,
unless requested in writing by the Required Lenders, the Loan Parties shall have
no obligation to execute and deliver any Collateral Documents governed by the
Laws of any jurisdiction other than the United States or a political subdivision
thereof.

(b) Other Property. (i) Cause all owned and leased real and personal property
(other than Excluded Property) of each Loan Party to be subject at all times to
first priority, perfected and, in the case of any such real property (whether
leased or owned), title insured Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents, except as set forth in the Security Agreement and subject in any case
to Permitted Liens and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, real
estate title insurance policies, surveys, environmental reports, landlord’s
waivers, certified resolutions and other organizational and authorizing
documents of such Person, and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above and the perfection of
the Administrative Agent’s Liens thereunder), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

7.15 Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, and enforce each such Material Contract in
accordance with its terms.

 

7.16 Maintenance of Cash to Repay Convertible Notes; Repayment of Convertible
Notes.

(a) Subject to clause (c) below, until the Convertible Notes have been paid in
full, at all times, maintain at least $100,000,000 of cash in the Blocked
Account (or such lesser amount as is necessary to repay the outstanding
Convertible Notes in full).

(b) Subject to clause (c) below, in addition to the requirements in clause
(a) above, on or before December 31, 2011, deposit cash in the Blocked Account
in an amount necessary to repay the outstanding Convertible Notes in full and
thereafter, until such time as all obligations under the Convertible Notes have
been paid in full, maintain cash in the Blocked Account in an amount necessary
to repay the Convertible Notes in full.

 

72



--------------------------------------------------------------------------------

(c) The cash in the Blocked Account may be used solely to repay the Convertible
Notes when due or to repurchase such Convertible Notes at or below par; provided
that if any Event of Default exists and is continuing pursuant to
Section 9.01(a) or 9.01(f), the cash in the Blocked Account may not be used to
repay or repurchase Convertible Notes but instead, at the request of the
Required Lenders, may be used to reduce the Obligations under this Agreement.

(d) Take such action as is necessary to repay in full all Convertible Notes when
due and payable.

 

7.17 Post-Closing Obligations.

(a) On or before December 31, 2012, cause each Domestic Subsidiary (other than
Subsidiaries identified on Schedule 7.17) acquired in the Ophir Acquisition
(i) to be directly owned by a Loan Party and (ii) to become a Guarantor to the
extent required by Section 7.13(b).

(b) Take such actions as required pursuant to the terms of the Post Closing
Letter.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
(x) contingent indemnity obligations for which no claim has been asserted and
(y) obligations and liabilities under Swap Contracts or Treasury Management
Agreements (to the extent constituting Obligations hereunder)), or any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not changed;

(c) Liens (other than Liens imposed under ERISA) for Taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

73



--------------------------------------------------------------------------------

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings;

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (and accessions or additions affixed thereto or
incorporated therein);

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of any Loan Party or any Subsidiary;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02(a);

(m) Liens, including normal and customary rights of setoff, upon deposits of
cash in favor of banks or other depository institutions that secure fees and
costs owed to such banks or other depository institutions or obligations owing
in respect of ordinary course depository arrangements and/or Treasury Management
Agreements;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) Liens securing obligations (including Indebtedness permitted under
Section 8.03(f)); provided that the aggregate amount of such obligations and
Indebtedness secured by such Liens does not exceed $5,000,000 any time
outstanding;

(p) Liens (i) on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness permitted by Section 8.12
and (ii) in favor of a trustee in an indenture relating to any Indebtedness to
the extent such Liens secure only customary compensation and reimbursement
obligations of such trustee;

 

74



--------------------------------------------------------------------------------

(q) Liens on assets of Foreign Subsidiaries (including Liens of any Person that
becomes a Foreign Subsidiary pursuant to a Permitted Acquisition) securing
Indebtedness or other obligations of Foreign Subsidiaries (any such Person) not
prohibited hereunder;

(r) (i) cash earnest money deposits made by the Borrower or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a transaction permitted by this Agreement and (ii) cash escrow
deposits established for an adjustment in purchase price or liabilities or
indemnities for Dispositions permitted by this Agreement;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(t) Liens arising by operation of law in favor of issuers of letters of credit
in the documents presented under a letter of credit;

(u) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease;

(v) Liens arising out of conditional sale, consignment or similar arrangements
for the sale of goods (including Liens arising under Section 2-507 of the
Uniform Commercial Code) entered into by the Borrower or any Subsidiary in the
ordinary course of business; and

(w) Liens arising by operation of law or contract on insurance policies and
proceeds thereof to secure the financing of premiums payable thereunder.

 

8.02 Investments.

Make any Investments, except:

(a) Investments held in the form of cash (including deposit accounts maintained
in the ordinary course of business) or Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth on Schedule 8.02;

(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment;

(d) Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss or otherwise arising from
the satisfaction of judgments, the foreclose of Liens or settlement of
Indebtedness;

(f) Guarantees (i) permitted by Section 8.03 and (ii) incurred in respect of
customary indemnification and purchase price adjustment obligations of any Loan
Party or Subsidiary incurred in connection with Dispositions permitted by this
Agreement;

(g) Permitted Acquisitions, including Investments by a Loan Party in Foreign
Subsidiaries required to fund Permitted Acquisitions by such Foreign Subsidiary;
provided that immediately after giving

 

75



--------------------------------------------------------------------------------

effect to such Investment, Liquidity shall be greater than or equal to
$40,000,000, of which amount cash and Cash Equivalents of the Loan Parties on
hand is not less than $20,000,000;

(h) loans and advances made to officers, directors and employees of the Borrower
and its Subsidiaries in the ordinary course of business in an aggregate amount
outstanding at any one time not to exceed $2,000,000;

(i) Investments arising in connection with Swap Contracts permitted under
Section 8.03(d);

(j) Investments in respect of advances to customers or suppliers, prepaid
expenses, negotiable instruments held for collection or lease, utility, workers’
compensation, performance and other similar deposits provided to third parties
in the ordinary course of business;

(k) Investments constituting non-cash consideration received by the Borrower or
any Subsidiary in connection with Dispositions (to the extent not prohibited
hereby) and Involuntary Dispositions;

(l) Investments arising from the consummation of customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(m) Investments made pursuant to the Borrower’s Recommended Investment Policy
Guidelines in effect as of July 29, 2010 a copy of which has been delivered to
the Administrative Agent on September 22, 2011;

(n) Investments of a nature not contemplated in the foregoing clauses in an
aggregate amount outstanding at any one time not to exceed $50,000,000; provided
that immediately after giving effect to such Investment, Liquidity shall be
greater than or equal to $40,000,000, of which amount cash and Cash Equivalents
of the Loan Parties on hand is not less than $20,000,000; and

(o) Investments constituting the receipt by the Borrower of Equity Interests
issued, and intercompany Indebtedness owed, by a newly organized holding company
organized under the State of Israel, in each case, in exchange for the
contribution by the Borrower to such holding company of the Equity Interests
held by the Borrower in Ophir.

 

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness set forth on Schedule 8.03 (and renewals, refinancings and
extensions thereof); provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by
(A) other than Indebtedness of Spectra Physics, K.K., a Japanese corporation
(“Spectra”), High Q Technologies, an Austrian corporation and its Subsidiaries
(“High Q”), and Ophir and its Subsidiaries (other than any Domestic Subsidiary
of Ophir), an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (B) in the case of Spectra, an aggregate amount outstanding of not
more than $17,000,000, (C) in the case of High Q, an aggregate amount
outstanding of not more than $10,000,000, and (D) in the case of Ophir and its
Subsidiaries (other than any Domestic Subsidiary of Ophir), an aggregate amount
outstanding of not more than $20,000,000 and (ii) if in respect to Indebtedness
of a Loan Party the terms relating to principal amount (except as otherwise
agreed in clause (i) above), amortization, maturity, collateral (if any) and

 

76



--------------------------------------------------------------------------------

subordination (if any), and other material terms taken as a whole, of any such
refinancing, renewal or extension are no less favorable in any material respect
to, and as reasonably determined by, the Loan Parties than the terms of any
agreement or instrument governing the Indebtedness being refinanced, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

(c) intercompany Indebtedness permitted under Section 8.02;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;”

(e) (i) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (A) the
aggregate outstanding principal amount of all such Indebtedness shall not exceed
$5,000,000 at any one time outstanding; and (B) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed, (ii) purchase
money Indebtedness (including obligations in respect of Capital Leases or
Synthetic Leases) assumed upon the consummation of a Permitted Acquisition;
provided that (A) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, (B) after giving
effect to any such incurrence of purchase money Indebtedness, the Loan Parties
shall be in compliance with the financial covenants set forth in Section 8.11 on
a Pro Forma Basis and (C) the aggregate amount of all such purchase money
Indebtedness assumed by Domestic Subsidiaries shall not exceed $20,000,000 and
(iii) Indebtedness in respect of Sale and Leaseback Transactions permitted by
Section 8.15;

(f) other Indebtedness; provided, that, (i) after giving effect to any such
incurrence of Indebtedness, the Loan Parties shall be in compliance with the
financial covenants set forth in Section 8.11 on a Pro Forma Basis and (ii) in
the case of Indebtedness of a Loan Party, the terms of such Indebtedness shall
not require scheduled amortization of such Indebtedness prior to the Maturity
Date;

(g) Guarantees with respect to Indebtedness permitted under this Section 8.03;

(h) Indebtedness in respect of surety bonds and similar instruments incurred in
the ordinary course of its business not to exceed $10,000,000 at any time
outstanding and other Indebtedness in respect of surety bonds and similar
instruments incurred to the extent necessary to stay judgments that do not
constitute an Event of Default under Section 9.01(h);

(i) to the extent constituting Indebtedness, obligations arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn against insufficient funds in the ordinary course
of business;

(j) earn-out and other post-closing balance sheet adjustment obligations related
to any Permitted Acquisition; and

(k) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business.

 

77



--------------------------------------------------------------------------------

8.04 Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, the continuing or surviving Person is a Loan Party, (c) the
Borrower or any Subsidiary may merge with any other Person in connection with a
Permitted Acquisition provided that (i) if the Borrower is a party to such
transaction, the Borrower is the continuing or surviving Person and (ii) if a
Loan Party is a party to such transaction, such Loan Party is the surviving
Person and (d) any Subsidiary may dissolve, liquidate or wind up its affairs at
any time provided that such dissolution, liquidation or winding up, as
applicable, could not have a Material Adverse Effect.

 

8.05 Dispositions.

Make any Disposition except:

(a) Permitted Transfers;

(b) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(c) other Dispositions so long as (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 8.15, (iii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, and
(v) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Loan Parties and their Subsidiaries in all such transactions occurring
after the Closing Date shall not exceed $75,000,000 (exclusive of the net book
value of (x) “non-core” or surplus business units or assets acquired in
connection with the Ophir Acquisition or any Permitted Acquisition that are not,
in the judgment of the Borrower, complementary to the conduct of the business of
the Borrower and its Subsidiaries and are identified as “non-core” or surplus
business units or assets in a notice to the Administrative Agent by the Borrower
within five Business Days following such Acquisition and (y) Dispositions
involving assets with a net book value of less than $100,000; provided that the
aggregate amount of all Dispositions made pursuant to this clause (y) in any
Fiscal Year shall not exceed $1,000,000 in the aggregate).

 

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) each Loan Party and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;

 

78



--------------------------------------------------------------------------------

(c) so long as no Default exists immediately prior and after giving effect
thereto (except in the case of payment of a dividend by the Borrower, in which
case no Default shall exist immediately prior to, and after, the declaration
thereof to the extent that such payment is made within sixty (60) days of such
declaration), the Borrower may make other Restricted Payments in an aggregate
amount during any Fiscal Year of the Borrower not to exceed $5,000,000; and

(d) the Borrower may make repurchases of its Equity Interests deemed to occur
upon (i) the exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants or
withholding of shares of restricted stock upon vesting or (ii) the issuance of
Equity Interests to directors, officers and employees upon the settlement of any
stock appreciation rights or upon the vesting of restricted stock units, for
both clauses (i) and (ii) (x) in an unlimited amount so long as such
transactions are non-cash and (y) in an aggregate amount not to exceed
$6,000,000 during any Fiscal Year for all such cash transactions.

 

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the Closing
Date or any business reasonably related or incidental thereto.

 

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) compensation and reimbursement
of expenses (including customary indemnities) of officers and directors,
(e) other Restricted Payments and Investments permitted by Section 8.02 and
Section 8.06, respectively, (f) the issuance of Equity Interests by the Borrower
or any Subsidiary and (g) except as otherwise specifically limited in this
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as could reasonably be obtainable by it in a comparable arms-length
transaction with a Person other than an officer, director or Affiliate.

 

8.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except
(A) in respect of any of the matters referred to in clauses (i)-(v) above, for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e) or Section 8.03(f),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (3) any Permitted
Lien or any document or instrument governing any Permitted Lien, provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (4) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 8.05 pending the consummation of such sale, (5) restrictions existing
under, by reason of or with respect to (x) Indebtedness incurred pursuant to
Section 8.03(f) or (y) the Indebtedness on Schedule 8.03, together with any
renewals,

 

79



--------------------------------------------------------------------------------

refinancings and extensions thereof, so long as the board of directors of the
Borrower in its reasonable and good faith judgment determines at the time such
Indebtedness is incurred that any such encumbrance or restriction will not
affect the ability of the Loan Parties to service the Loans or any other
Obligations and (6) restrictions arising by reason of customary provisions
restricting assignments, subletting or other transfers contained in contracts,
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business and (B) in respect of the matters referred to
in clause (vi) above, such clause shall not apply to any Foreign Subsidiary or
any of its Subsidiaries or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.

 

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in any case in a manner in
violation of Regulations T, U or X of the FRB.

 

8.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, as of
the end of any Fiscal Quarter of the Borrower set forth below, to be greater
than the ratio corresponding to such Fiscal Quarter:

 

Calendar
Year

   1st Fiscal
Quarter    2nd Fiscal
Quarter    3rd Fiscal
Quarter    4th Fiscal
Quarter

2011

   N/A    N/A    N/A    2.50 to 1.0

2012

   2.50 to 1.0    2.25 to 1.0    2.25 to 1.0    2.00 to 1.0

2013

   2.00 to 1.0    2.00 to 1.0    2.00 to 1.0    1.75 to 1.0

2014

   1.75 to 1.0    1.75 to 1.0    1.75 to 1.0    1.50 to 1.0

thereafter

   1.50 to 1.0    1.50 to 1.0    1.50 to 1.0    1.50 to 1.0

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the end of any Fiscal Quarter of the Borrower set
forth below, to be less than the ratio corresponding to such Fiscal Quarter:

 

Calendar
Year

   1st Fiscal
Quarter    2nd Fiscal
Quarter    3rd Fiscal
Quarter    4th Fiscal
Quarter

2011

   N/A    N/A    N/A    1.25 to 1.0

2012

   1.25 to 1.0    1.25 to 1.0    1.25 to 1.0    1.25 to 1.0

2013

   1.25 to 1.0    1.25 to 1.0    1.25 to 1.0    1.25 to 1.0

2014

   1.25 to 1.0    1.25 to 1.0    1.25 to 1.0    1.50 to 1.0

thereafter

   1.50 to 1.0    1.50 to 1.0    1.50 to 1.0    1.50 to 1.0

 

8.12 Prepayment of Other Indebtedness, Etc.

(a) If an Event of Default exists, amend or modify any of the terms of any
Indebtedness of any Loan Party or any Subsidiary that is in excess of the
Threshold Amount (other than Indebtedness arising under the Loan Documents) if
such amendment or modification would add or change any material terms (taken as
a whole) in a manner materially adverse to any Loan Party or any Subsidiary, or
shorten the final

 

80



--------------------------------------------------------------------------------

maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto.

(b) If an Event of Default exists, make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Indebtedness
in excess of the Threshold Amount of any Loan Party or any Subsidiary (other
than Indebtedness arising under the Loan Documents).

 

8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner adverse in
any material respect to the rights of the Lenders.

(b) Change its Fiscal Year.

(c) Without providing ten days prior written notice to the Administrative Agent,
change the name, state of formation or form of organization of a Loan Party or a
Foreign Subsidiary directly owned by a Loan Party.

 

8.14 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Borrower or any wholly-owned Subsidiary)
to own any Equity Interests of any Subsidiary except to qualify directors where
required by applicable Laws or to satisfy other requirements of applicable Laws
with respect to the ownership of Equity Interests of Foreign Subsidiaries, or
(b) permit any Subsidiary to issue or have outstanding any shares of preferred
Equity Interests; provided, that the foregoing clauses (a) and (b) shall not
apply to any Subsidiaries listed on Schedule 8.14 or otherwise acquired pursuant
to a Permitted Acquisition; provided that such Subsidiary is not created in
anticipation of such Permitted Acquisition.

 

8.15 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction, other than Sale and Leaseback
Transactions entered into by a Foreign Subsidiary; provided that the sale value
of assets sold pursuant to this Section 8.15 shall not exceed $5,000,000 in the
aggregate in any Fiscal Year.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

81



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.03(a), 7.05(a) (with
respect to the Borrower), 7.10, 7.11 or 7.16 or Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) a Loan Party becoming aware
of such failure or (ii) the date notice thereof shall have been given to the
Borrower by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (other than any
Immaterial Subsidiary) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Loan Party or any
Subsidiary (other than any Immaterial Subsidiary) is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary (other
than any Immaterial Subsidiary) is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than
any Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than any Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or

 

82



--------------------------------------------------------------------------------

levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary (other
than any Immaterial Subsidiary) (i) one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

 

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Laws or equity;

 

83



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Notwithstanding anything contained herein or in any of the Loan Documents to the
contrary, the Administrative Agent, the Lenders and the other beneficiaries of
the Guaranty provided in Article IV hereof shall have no recourse to the assets
deposited in the Blocked Account unless an Event of Default has occurred and is
continuing under Section 9.01(a) or 9.01(f).

 

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party or any Subsidiary
and any Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party or any Subsidiary and any Lender, or any Affiliate of a
Lender, (c) payments of amounts due under any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Lender, or any Affiliate of a
Lender and (d) Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Swap Contracts and Treasury Management Agreements,
Affiliates of Lenders) and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

84



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the Lender or Affiliate of a Lender party to such Treasury
Management Agreement or such Swap Contract, as the case may be. Each holder of
any such Obligations arising under Swap Contracts or Treasury Management
Agreements that is not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article X hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Contract providers and potential Treasury
Management Agreement providers) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or

 

85



--------------------------------------------------------------------------------

unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

86



--------------------------------------------------------------------------------

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan

 

87



--------------------------------------------------------------------------------

Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents

 

88



--------------------------------------------------------------------------------

and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10 Collateral and Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
and the Administrative Agent shall, at the expense of the Borrower, upon the
Borrower’s request in writing,

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Treasury
Management Agreements and Swap Contracts as to which arrangements satisfactory
to the applicable provider thereof shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is transferred or to be transferred as part of
or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01;

(b) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

(c) release any Guarantor from its obligations under the Guaranty if such Person
(i) ceases to be a Subsidiary as a result of a transaction permitted hereunder
or (ii) becomes an Excluded Subsidiary.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the

 

89



--------------------------------------------------------------------------------

Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 10.10.

 

10.11 Swap Contracts and Treasury Management Agreements.

No Lender or any Affiliate of a Lender that is party to any Swap Contract or any
Treasury Management Agreement permitted hereunder that obtains the benefits of
Section 9.03 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Swap
Contracts and Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate of a Lender that is party to such Swap Contract or such
Treasury Management Agreement, as the case may be.

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to

 

90



--------------------------------------------------------------------------------

amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;

(iv) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(vi) release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

(vii) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(b) prior to the termination of the Revolving Commitments, unless also signed by
Lenders (other than Defaulting Lenders) holding in the aggregate at least a
majority of the Revolving Commitments, no such amendment, waiver or consent
shall, (i) waive any Default for purposes of Section 5.02(b), (ii) amend,
change, waive, discharge or terminate Sections 5.02 or 9.01 in a manner adverse
to such Lenders or (iii) amend, change, waive, discharge or terminate
Section 8.11 (or any defined term used therein) or this Section 11.01(b); or

(c) unless also signed by Lenders (other than Defaulting Lenders) holding in the
aggregate at least a majority of the Outstanding Amount of the Term Loan, no
such amendment, waiver or consent shall (i) amend, change, waive, discharge or
terminate Section 2.05(b)(v) so as to alter the manner of application of
proceeds of any mandatory prepayment required by Section 2.05(b)(ii), (iii) or
(iv) hereof or (ii) amend, change, waive, discharge or terminate this
Section 11.01(c) (other than to provide other term loan Lenders with
proportional rights under this Section 11.01(c));

(d) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(e) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(f) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

 

91



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent

 

92



--------------------------------------------------------------------------------

at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Law.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the

 

93



--------------------------------------------------------------------------------

Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

94



--------------------------------------------------------------------------------

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Loan Party against an Indemnitee for a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Each Indemnitee agrees that in the event that any investigation,
litigation or proceeding is asserted or threatened in writing or instituted
against it for which such Indemnitee may desire indemnity hereunder, such
Indemnitee shall use reasonable efforts to notify the Borrower in writing of
such event (subject to any privilege); provided that failure to so notify the
Borrower shall not affect the right of any Indemnitee entitlement to
indemnification under this Section. This Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Laws, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or

 

95



--------------------------------------------------------------------------------

actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

96



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 in the case of an assignment of a
Revolving Commitment (and the related Revolving Loans thereunder) and $1,000,000
in the case of an assignment of Term Loans unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its Revolving Commitment (and the related Revolving Loans thereunder)
and its outstanding Term Loans on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment or Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the Commitment subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender

 

97



--------------------------------------------------------------------------------

or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swing Line Lender (in each case such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Laws without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

98



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vii) of Section 11.01(a) that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower (and such agency being solely for tax purposes), maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other rights or obligations under this Agreement (each such register, a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or to otherwise
satisfy any obligation of the Borrower under applicable Tax Law or to the extent
such disclosure is required by a Governmental Authority. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as such) shall have no responsibility for
maintaining a Participant Register.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant

 

99



--------------------------------------------------------------------------------

is made with the Borrower’s prior written consent. A Participant shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes

 

100



--------------------------------------------------------------------------------

publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, provided that the source of such Information was not
known by the Administrative Agent, Lender, L/C Issuer or Affiliate, as the case
may be, to be bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to the Borrower or any other
party with respect to such Information.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Laws, including United States Federal and state securities Laws.

 

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Laws, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest

 

101



--------------------------------------------------------------------------------

permitted by applicable Laws (the “Maximum Rate”). If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender

 

102



--------------------------------------------------------------------------------

pursuant to Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document that has been approved by the Required Lenders as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) or (iv) any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 11.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN

 

103



--------------------------------------------------------------------------------

DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS.

 

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers, are arm’s-length commercial transactions
between the Loan Parties and their respective

 

104



--------------------------------------------------------------------------------

Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Arranger has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any Arranger has
any obligation to disclose any of such interests to the Loan Parties and their
respective Affiliates. To the fullest extent permitted by Laws, each of the Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Laws, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

 

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

[SIGNATURE PAGES FOLLOW]

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:  

NEWPORT CORPORATION,

a Nevada corporation

  By:  

/s/ Charles F. Cargile

  Name:   Charles F. Cargile   Title:   Senior Vice President and Chief
Financial Officer ADMINISTRATIVE AGENT:  

BANK OF AMERICA, N.A.,

as Administrative Agent

  By:  

/s/ Christine Trotter

  Name:   Christine Trotter   Title:   Assistant Vice President LENDERS:   BANK
OF AMERICA, N.A.,   as a Lender, L/C Issuer and Swing Line Lender   By:  

/s/ Marissa P. Roarty

  Name:   Marissa P. Roarty   Title:   Vice President   JPMORGAN CHASE BANK,
N.A.,   as a Lender   By:  

/s/ Ling Li

  Name:   Ling Li   Title:   Vice President   WELLS FARGO BANK, N.A.,   as a
Lender   By:  

/s/ Brian Weber

  Name:   Brian Weber   Title:   Senior Vice President   GE CAPITAL FINANCIAL
INC.,   as a Lender   By:  

/s/ Heather-Leigh Glade

  Name:   Heather-Leigh Glade   Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ Andrew Hietala

Name:   Andrew Hietala Title:   Vice President THE BANK OF NOVA SCOTIA, as a
Lender By:  

/s/ Christopher Usas

Name:   Christopher Usas Title:   Director COMPASS BANK, as a Lender By:  

/s/ Mark Sunderland

Name:   Mark Sunderland Title:   Senior Vice President KEYBANK NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Tad L. Stainbrook

Name:   Tad L. Stainbrook Title:   Vice President US BANK NATIONAL ASSOCIATION,
as a Lender By:  

/s/ Blake Malia

Name:   Blake Malia Title:   Vice President BRANCH BANKING AND TRUST COMPANY, as
a Lender By:  

/s/ Troy R. Weaver

Name:   Troy R. Weaver Title:   Senior Vice President COMERICA BANK, as a Lender
By:  

/s/ Mark C. Skrzynski, Jr.

Name:   Mark C. Skrzynski, Jr. Title:   Assistant Vice President



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Cecile Segovia

Name:   Cecile Segovia Title:   Vice President & Senior RM CALIFORNIA BANK &
TRUST, as a Lender By:  

/s/ Richard Cabrera

Name:   Richard Cabrera Title:   Senior Vice President & Regional Manager
MANUFACTURERS BANK, as a Lender By:  

/s/ Sandy Lee

Name:   Sandy Lee Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1.01

Existing Letters of Credit

 

Issuer

  

Beneficiary

   Letter of
Credit No.      Issue Date      Expiry Date      Outstanding
Amount  

Bank of America, N.A.

   Safety National Casualty      3051504         9/27/2002         2/17/2012   
   $ 1,000,000   

Bank of America, N.A.

   The Hanover Insurance      3099463         5/14/2009         4/30/2012      
$ 200,000   

Bank of America, N.A.

   Abbott Cardiovascular      3099925         6/18/2009         6/30/2012      
$ 233,584.43   

Bank of America, N.A.

   Aramco Services Comp      3116823         5/5/2011         10/31/2011       $
900,000   



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Revolving
Commitment      Applicable
Percentage of
Revolving
Commitment     Term Loan
Commitment      Applicable
Percentage of
Term Loan
Commitment  

Bank of America, N.A.

   $ 9,100,000         14.000000000 %    $ 25,900,000         14.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 7,800,000         12.000000000 %    $ 22,200,000         12.000000000 % 

Wells Fargo Bank N.A.

   $ 7,800,000         12.000000000 %    $ 22,200,000         12.000000000 % 

GE Capital Financial Inc.

   $ 7,800,000         12.000000000 %    $ 22,200,000         12.000000000 % 

HSBC Bank USA, National Association

   $ 3,900,000         6.000000000 %    $ 11,100,000         6.000000000 % 

The Bank of Nova Scotia

   $ 3,900,000         6.000000000 %    $ 11,100,000         6.000000000 % 

Compass Bank

   $ 3,900,000         6.000000000 %    $ 11,100,000         6.000000000 % 

KeyBank National Association

   $ 3,900,000         6.000000000 %    $ 11,100,000         6.000000000 % 

US Bank National Association

   $ 3,900,000         6.000000000 %    $ 11,100,000         6.000000000 % 

Branch Banking and Trust Company

   $ 3,120,000         4.800000000 %    $ 8,880,000         4.800000000 % 

Comerica Bank

   $ 3,120,000         4.800000000 %    $ 8,880,000         4.800000000 % 

Bank of the West

   $ 2,600,000         4.000000000 %    $ 7,400,000         4.000000000 % 

California Bank & Trust

   $ 2,340,000         3.600000000 %    $ 6,660,000         3.600000000 % 

Manufacturer’s Bank

   $ 1,820,000         2.800000000 %    $ 5,180,000         2.800000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

Totals

   $ 65,000,000         100.000000000 %    $ 185,000,000         100.000000000
%    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 6.10

Insurance

 

Coverage

   Policy No.   

Carrier

   Loss Limit      Retention      Exp.
Date  

Property (incl Energy Systems)

   PPR9377256-07    Zurich American Insurance Co.      150,000,000        
250,000         11/01/11   

General Liability

   711010942    One Beacon      2,000,000         50,000         11/01/11   

Automobile

   711010942    One Beacon      1,000,000         1,000         11/01/11   

Automobile: MA only

   390001007    One Beacon      1,000,000         1,000         11/01/11   

Umbrella Insurance - Primary

   711010942    One Beacon      25,000,000         —           11/01/11   

Umbrella Insurance - Excess

   TL26610065945010    Liberty Mutual ($20m excess of $25m)      20,000,000   
     —           11/01/11   

Errors & Omissions - Primary

   711010942    One Beacon      15,000,000         250,000         11/01/11   

Errors & Omissions - Excess

   EO4N724079003    Liberty Mutual      10,000,000         250,000        
11/01/11   

Marine Cargo Policy

   M20112    Falvey/Lloyd’s of London      2,500,000         1,000        
11/01/11   

Master Foreign Package Policy

   CXCD36933471    ACE American Insurance      2,000,000         —          
11/01/11   



--------------------------------------------------------------------------------

Schedule 6.13

Subsidiaries

 

Name of Subsidiary

  

Jurisdiction

  

Equity Interests

Outstanding

  

Equity Interests

Owned

Birch Nantucket Holding Company, LLC*

   Delaware   

1 membership unit (sole

member LLC)

   100% Newport Corporation

Newport Domestic International Sales Corporation*

   California    unknown    100% Newport Corporation

Newport Inspection Holdings, Inc.*

   Michigan    4,668 common shares    100% Newport Corporation

Newport European Distribution Company*

   California    1,000 common shares    100% Newport Corporation

Newport Finance Company I, LLC*

   Delaware   

1 membership unit (sole

member LLC)

   100% Newport Corporation

Newport Finance Company II, LLC*

   Delaware   

1 membership unit (sole

member LLC)

   100% Newport Corporation

Newport Government Systems, Inc.*

   California    unknown    100% Newport Corporation

Newport Precision Optics Corporation*

   New York    100 common shares    100% Newport Corporation

Spectra-Physics Optics Corporation*

   California    100 common shares    100% Newport Corporation

Unique Equipment Company*

   Arizona    135,870 common shares    100% Newport Corporation

Hilger Analytical Limited

   United Kingdom    80 ordinary shares    100% Newport Spectra-Physics Ltd.

Micro-Controle Holdings Ltd.

   United Kingdom    10,000 ordinary shares    100% Newport Corporation

Micro-Controle Ltd.

   United Kingdom    15,000 ordinary shares    100% Micro-Controle Holdings Ltd.

Micro Controle Spectra-Physics S.A.S.

   France    62,727 shares   

62,665 shares (99.90%) Newport Corporation

62 shares (0.10%) Newport European Distribution Company

Micro-Controle UK Ltd.

   United Kingdom    100 ordinary shares    100% Micro-Controle Holdings Ltd.



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

  

Equity Interests

Outstanding

  

Equity Interests

Owned

Newport Corporation (Barbados) SRL

   Barbados    100 quotas   

99 quotas (99%) Newport Corporation

1 quota (1%) Newport European Distribution Company

Newport Instruments Canada Corporation

   Canada    1 common share    100% Newport Corporation

Newport Opto-Electronics Technologies (Singapore) Pte. Ltd.

   Singapore    1,052,788 ordinary shares    100% Newport Corporation

Newport Opto-Electronics Technologies (Wuxi) Company Limited

   China    USD 6,000,000 registered capital    100% Newport Corporation

Newport Spectra-Physics BV

   Netherlands    400 shares    100% Newport Corporation

Newport Spectra-Physics GmbH

   Germany    11,250 shares    100% Micro Controle Spectra-Physics SAS

Newport Spectra-Physics Ltd.

   United Kingdom    806,914 shares    100% Newport Corporation

Spectra-Physics K.K.

   Japan    80,000 shares    100% Newport Corporation

Spectra-Physics Lasers Limited

   United Kingdom    225,000 shares    100% Newport Spectra-Physics Ltd.

Spectra-Physics Limited

   United Kingdom    225,000 shares    100% Newport Spectra-Physics Ltd.

Wuxi Newport Opto-Electronics Technologies Co. Ltd.

   China    CNY 1,000,000 registered capital    100% Newport Opto-Electronics
Technologies (Wuxi) Company Limited

Newport Laser Holding GmbH

   Austria    Euro 35,000 share capital (1 share)    100% Newport Corporation

High Q Technologies GmbH

   Austria    Euro 35,900 share capital (3 shares)    100% Newport Laser Holding
GmbH

High Q Laser Innovation GmbH

   Austria    Euro 40,000 share capital (1 share)    100% High Q Technologies
GmbH

High Q Laser Production GmbH

   Austria    Euro 100,000 share capital (1 share)    100% High Q Technologies
GmbH

High Q Laser Sources GmbH

   Austria    Euro 80,000 share capital (1 share)    100% High Q Technologies
GmbH

High Q Laser (US), Inc.*

   Delaware    1,000 common shares    100% High Q Laser Production GmbH



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

  

Equity Interests

Outstanding

  

Equity Interests

Owned

Ophir Optronics Ltd. (“OPHIR”)

   Israel    1,000 ordinary shares    100% Newport Corporation

Ophir Holdings, Inc. (“Ophir Holdings”)*

   Massachusetts    100 common shares    100% Ophir Optronics Ltd. (Israel)

Ophir Optics, LLC*

   Massachusetts    300 membership units    100% Ophir Holdings

Ophir Optronics, LLC*

   Massachusetts    10,000 membership units    100% Ophir Holdings

Ophir Photon, LLC*

   California    7,303,200 membership units    100% Ophir Holdings

Ophir Spiricon, LLC*

   Utah    9,660 membership units    100% Ophir Holdings

Optical Metrology Ltd.

   Israel   

282,848 ordinary shares

407,098 Preferred A shares

   234,038 ordinary shares and 356,230 Preferred A shares (85.55%) OPHIR

Optical Metrology, Inc.*

   Massachusetts    100 common shares    100% Optical Metrology Ltd. which is
held 85% by OPHIR

Ophir Japan Ltd

   Japan    300 common shares    200 shares (67%) OPHIR

Ophir Optics Europe GmbH

   Switzerland    CHF 20,000 capital account    100% OPHIR

Spiricon GmbH

   Germany    1,000 common shares    100% Ophir Optics Europe GmbH (OPHIR fully
owned subsidiary)

Ophir Optronics GmbH

   Germany    Euro 216,800 share capital    162,600 share capital (75%) OPHIR



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

  

Equity Interests

Outstanding

  

Equity Interests

Owned

Ophir Optics SRL

   Romania    20 social parts   

19 social parts (95%) Ophir Optics Europe GmbH (OPHIR fully owned subsidiary)

 

1 social part (5%) by Yaacov Zerem with an undertaking to transfer at any time
to OPHIR or any of its subsidiaries without any consideration

Controle Dimensionnel Optique S.A.

   France    2,500 shares   

2,492 shares (99.68%) Optical Metrology Ltd.

1 share OPHIR

 

* Excluded Subsidiary



--------------------------------------------------------------------------------

Schedule 6.17

IP Rights

Issued Patents

 

Description

   Patent No.      Issue Date     

Comments

SELF-CENTERING ZOOM BAR GRAPH      8004527         8/23/11       ADJUSTABLE
OPTICAL MOUNT WITH LOCKING DEVICES AND METHODS      7982980         7/19/11   
   AUTOMATED DISPERSION COMPENSATION OVER A BROAD WAVELENGTH RANGE FOR COHERENT
OPTICAL PULSES      7962046         6/14/11       OPTICAL CONTROL SYSTEM
INCLUDING MOUNT FOR OPTICAL COMPONENT HAVING INDEPENDENT MULTI-AXIAL CONTROL   
  7855845         12/21/10       Continuation Patent – Assignment included at
time of original patent – (see patent 7688528) LINEWIDTH-NARROWED EXCIMER LASER
CAVITY      7751461         7/6/10       METHODS AND DEVICES FOR LOW NOISE
CURRENT SOURCE WITH DYNAMIC POWER DISTRIBUTION      7750608         7/6/10      
OPTICAL ASSEMBLY WITH ADJUSTABLE OPTICAL ELEMENT AND INDEPENDENTLY TUNABLE
POSITION SENSORS      7709782         5/4/10       UNITARY FIBER CLAMP WITH
FLEXIBLE MEMBERS AND A MEMBER MOVER      7689091         3/30/10       MOUNT FOR
OPTICAL COMPONENT HAVING INDEPENDENT MULTI-AXIAL CONTROL      7688528        
3/30/10       ADJUSTABLE/NON-ADJUSTABLE PRECISION OPTICAL MOUNTS      7679845   
     3/6/10       ELECTRO-OPTIC MODULATOR WITH ADJUSTABLE CAVITY SIZE     
7653267         1/26/10       OPTICAL BEAM STEERING AND SAMPLING APPARATUS AND
METHOD      7528364         5/5/09       DEVICE WITH PRECISE TIP-TILT ADJUSTMENT
     7520063         4/21/09       LINEAR STAGE INCLUDING AN INTEGRATED ACUTATOR
AND ASSOCIATED METHODS      7518268         4/14/09       PRECISION OPTICAL
FIBER CLAMP      7512305         3/31/09       OPTICAL ASSEMBLY WITH REMOVABLE
SECTION      7508602         3/24/09       PRINTED CIRCUIT BOARD WITH RECESSED
REGION      7496271         2/24/09       KINEMATIC OPTICAL MOUNT      7495849
        2/24/09       ELECTRO-OPTIC MODULATOR      7463397         12/9/08      
HIGH RESOLUTION OBJECTIVE LENS ASSEMBLY      7450300         11/11/08      
BI-DIRECTIONALLY PUMPED OPTICAL FIBER LASERS AND AMPLIFIERS      7440176        
10/21/08       SEALED MOVER ASSEMBLY      7423364         9/9/08      
ADJUSTABLE SUPPORT DEVICE FOR OPTICAL COMPONENTS AND METHODS OF USE      7400802
        7/15/08       PIEZOELECTRIC-TUNED EXTERNAL CAVITY LASER      7388890   
     6/17/08       METHODS AND DEVICES FOR LOW NOISE CURRENT SOURCE WITH DYNAMIC
POWER DISTRIBUTION      7388354         6/17/08      



--------------------------------------------------------------------------------

Description

   Patent No.      Issue Date     

Comments

APPARATUS AND METHOD FOR ESTIMATION OF INITIAL PHASE OF A BRUSHLESS MOTOR     
7376525         5/20/08       PHOTODIODE DIGITIZER WITH FAST GAIN SWITCHING     
7365665         4/29/08       METHOD TO DEMULTIPLEX WAVELENGTHS OF LIGHT     
7330657         2/12/08       THREE CONSTRAINT JOINT      7330633        
2/12/08       LINEAR OUTPUT, CLOSED LOOP MOVER ASSEMBLY      7323804        
1/29/08       LOW COST PRECISION LINEAR ACTUATOR AND CONTROL SYSTEM      7321175
        1/22/08       INSTRUMENTED PLATFORM FOR VIBRATION-SENSITIVE EQUIPMENT   
  7320455         1/22/08       METHODS AND SYSTEMS TO ENHANCE MULTIPLE WAVE
MIXING      7292387         11/6/07       LASER WAVELENGTH ACTUATORS     
7286577         10/23/07       LASER COHERENCE CONTROL USING HOMOGENOUS
LINEWIDTH BROADENING      7280568         10/9/07       CLOSED LOOP MOVER
ASSEMBLY WITH MEASUREMENT SYSTEM      7271523         9/18/07       Continuation
Patent – Assignment included at time of original patent – (see patent 6911763)
ELECTRO-OPTIC MODULATOR      7256920         8/14/07       COOLING SYSTEM FOR
LINEAR MOTORS      7235902         6/26/07       TUNABLE EXTERNAL CAVITY LASER
WIH ADJUSTABLE CAVITY LENGTH AND MODE-HOP SUPPRESSION      7230960        
6/12/07       LOW-NOISE HIGH POWER SHG LASER SYSTEM      7173950         2/5/07
      MULTIPLE SPEED MOVER ASSEMBLY      7122989         10/17/06       SYSTEM
AND METHOD FOR MONITORING ENVIRONMENTAL EFFECTS USING OPTICAL SENSORS     
7119325         10/10/06       OPTICAL RECEIVER USING A DUAL GAIN PATH AMPLIFIER
SYSTEM      7092644         8/15/06       EXPANSION MATCHED THIN DISC LASER AND
METHOD FOR COOLING      7027477         4/11/06       DIODE PUMPED LASER WITH
INTRACAVITY HARMONICS      7016389         3/21/06       LOW GAIN REGENERATIVE
AMPLIFIER SYSTEM      7016107         3/21/06       THIN DISK LASER WITH LARGE
NUMERICAL APERATURE PUMPING      7003011         2/7/06       PROCESS AND DEVICE
FOR DISPLACING A MOVEABLE UNIT ON A BASE      6996506         2/7/06      
ACCELERATION SENSING SYSTEM      6987626         1/17/06       SNUBBER FOR
PNEUMATICALLY ISOLATED PLATFORMS      6966535         11/22/05       EXTERNAL
CAVITY LASER WITH DISPERSION COMPENSATION FOR MODE-HOP-FREE TUNING      6940879
        9/6/05       DIODE PUMPED MULTI-AXIAL INTRACAVITY DOUBLED LASER     
6931037         8/16/05       WAVELENGTH LOCKER      6930822         8/16/05   
   LONG PULSE VANADATE LASER      6922419         7/26/05       See Note (1)
CLOSED LOOP MOVER ASSEMBLY WITH MEASUREMENT SYSTEM      6911763         6/28/05
      METHOD AND APPLICATION FOR POLARIZATION AND WAVELENGTH INSENSITIVE PUMPING
OF SOLID STATE LASERS      6891876         5/10/05       See Note (2)



--------------------------------------------------------------------------------

Description

   Patent No.    Issue Date   

Comments

HIGH RESOLUTION DYNAMIC POSITIONING MECHANISM FOR SPECIMEN INSPECTION AND
PROCESSING    6891601    5/10/05    ALGORITHM FOR INCREASING THE LIFETIME OF
CRITICAL COMPONENTS IN A LASER SYSTEM    6890474    5/10/05    SYSTEM FOR
IMPROVED POWER CONTROL    6853655    2/8/05    METHOD AND APPARATUS FOR IN-SITU
PROTECTION OF SENSITIVE OPTICAL MATERIALS    6816536    11/9/04    EXTERNAL
CAVITY LASER WITH HIGH SPECTRAL PURITY OUTPUT    6788726    9/7/04    METHOD AND
APPARATUS FOR MICROMACHINING OF ARTICLES THAT INCLUDE POLYMERIC MATERIALS   
6734387    5/11/04    METHOD AND APPARATUS FOR CONTROLLING A PIEZO ACTUATOR   
6707231    3/16/04    EXTENDED LIFE HARMONIC GENERATOR    6697390    2/24/04   
MULTI-RATE COMMUTATION OF MOTORS    6642680    11/4/03    EXTERNAL CAVITY LASER
APPARATUS    6625183    9/22/03    PNEUMATIC VIBRATION ISOLATOR UTILIZING AN
ELASTOMERIC ELEMENT FOR ISOLATION AND ATTENUATION OF HORIZONTAL VIBRATION   
6619611    9/16/03    MECHANICALLY GROUNDED TUNABLE LASER    6614829    9/2/03
   GIMBALLED OPTICAL MOUNT    6614601    9/2/03    SELECTIVELY TUNED ULTRAVIOLET
OPTICAL FILTERS AND METHODS OF USE THEREOF    6611375    8/26/03    Continuation
Patent – Assignment included at time of original patent – (see patent 6587264)
TUNABLE LASER WITH SUPPRESSION OF SPONTANEOUS EMISSION    6608847    8/19/03   
CONTINOUSLY GRATING-TUNED EXTERNAL CAVITY LASER WITH AUTOMATIC SUPPRESSION OF
SOURCE SPONTANEOUS EMISSION AND AMPLIFIED SPONTANEOUS EMISSION    6606340   
8/12/03    VIBRATION DAMPER FOR OPTICAL TABLES AND OTHER STRUCTURES    6598545
   7/29/03    REAL TIME PROCESS CONTROL OF OPTICAL COMPONENTS USING A LINEARLY
SWEPT TUNABLE LASER    6597449    7/22/03    SELECTIVELY TUNED ULTRAVIOLET
OPTICAL FILTERS AND METHODS OF USE THEREOF    6587264    7/1/03    METHOD FOR
PROVIDING HIGH VERTICAL DAMPING TO PNEUMATIC ISOLATORS DURING LARGE AMPLITUDE
DISTURBANCES OF ISOLATED PAYLOAD    6568666    5/27/03    EXTERNAL CAVITY LASER
USING ANGLE-TUNED FILTER AND METHOD OF MAKING SAME    6556599    4/29/03   
ELECTRO-OPTIC CONVERTER HAVING A PASSIVE WAVEGUIDE AND EXHIBITING IMPEDANCE
MISMATCH    6528776    3/4/03    TUNABLE LASER TRANSMITTER WITH INTERNAL
WAVELENGTH GRID GENERATORS    6526071    2/24/03    ACTIVE VIBRATION ISOLATION
SYSTEMS WITH NONLINEAR COMPENSATION TO ACCOUNT FOR ACTUATOR SATURATION   
6511035    1/28/03   



--------------------------------------------------------------------------------

Description

   Patent No.    Issue Date   

Comments

LASERS WITH LOW-DOPED GAIN MEDIUM    6504858    1/7/03    PASSIVE THERMAL
STABILIZATION OF THE OPTICAL PATH LENGTH IN A TUNABLE LASER    6493365   
12/10/02    APPARATUS FOR CONTROLLING A PIEZOELECTRIC ASSEMBLY OF A PIEZO
ACTUATOR COUPLED WITH A DRIVEN MEMBER    6476537    11/2/02    DOUBLE CHIRPED
MIRROR    6462878    10/8/02    METHOD AND DEVICE FOR DISPLACING A MOVING BODY
ON A BASE MOUNTED ELASTICALLY WITH RESPECT TO THE GROUND    6438461    8/20/02
   OPEN LOOP WAVELENGTH CONTROL SYSTEM FOR A TUNABLE LASER    6434173    8/13/02
   QUASI-CONTINUOUS WAVE LITHOGRAPHY APPARATUS AND METHOD    6421573    7/16/02
   STACK PUMPED VANADATE AMPLIFIER    6417955    7/9/02    PASSIVE VIBRATION
ISOLATOR WITH PROFILED SUPPORTS    6394407    5/28/02    PHOTONIC CRYSTAL FIBER
SYSTEM FOR SUB-PICOSECOND PULSES    6389198    5/14/02    METHOD AND APPARATUS
TO DETECT A FLAW IN A SURFACE OF AN ARTICLE    6737565    4/16/02    METHOD AND
APPARATUS FOR OPTICAL RECEPTION    6364541    4/2/02    MODULAR MOTION STAGES
UTILIZING INTERCONNECTING ELEMENTS    6350080    2/26/02    Continuation Patent
– Assignment included at time of original patent – (see patent 6174102)
NEAR-VISIBLE LIGHT DETECTION METHOD AND APPRATUS    6340820    1/22/02   
INTERFEROMETER FOR MONTIORING WAVELENGTH IN AN OPTICAL BEAM    6331892   
12/18/01    DOUBLE CHIRPED MIRROR    6301049    10/9/01    DIODE PUMPED
MULTI-AXIAL INTRACAVITY DOUBLED LASER    6287298    9/11/01    CONTINOUSLY
TUNABLE EXTERNAL CAVITY LASER    6282215    8/28/01    MULTI-POSITION OPTICAL
MOUNT    6266196    7/24/01    LASER WRITING METHOD AND APPARATUS    6246706   
6/12/02    DIODE PUMPED MULTI-AXIAL INTRACAVITY DOUBLED LASER    6241720   
6/5/01    DISCRETE WAVELENGTH LIQUID CRYSTAL TUNED EXTERNAL CAVITY DIODE LASER
   6205159    3/20/01    GIMBALLED OPTICAL MOUNT    6198580    3/6/01    LASERS
WITH LOW DOPED GAIN MEDIUM    6185235    2/6/01    MODULAR MOTION STAGES
UTILIZING INTERCONNECTING ELEMENTS    6174102    1/16/01    PEGS FOR JOINING
MODULAR TRANSLATION STAGES AND OTHER OPTICAL TEST BENCH HARDWARE    6163417   
12/19/00    HIGH PERFORMANCE OPTICAL FILTERS SUITABLE FOR INTENSE ULTRAVIOLET
IRRADIANCE APPLICATIONS    6157503    12/5/00   



--------------------------------------------------------------------------------

Description

   Patent No.    Issue Date   

Comments

MULTILAYER ION PLATED COATINGS COMPRISING TITANIUM DIOXIDE    6139968   
10/31/00    Continuation Patent – Assignment included at time of original patent
– (see patent 5753319) CONTINOUSLY TUNABLE EXTERNAL CAVITY LASER    6108355   
8/22/00    DIFFRACTION GRATING HAVING ENHANCED BLAZE PERFORMANCE AT TWO
WAVELENGTHS    6067197    5/23/00    CRYSTAL ISOLATION HOUSING    6036321   
3/14/01    POLARIZATION BASED MODE LOCKING OF A LASER    6021140    2/1/00   
DIODE PUMPED, FIBER COUPLED LASER WITH DEPOLARIZED PUMP BEAM    5999544   
12/7/99    See Note (2) REFLECTIVE OVERCOAT FOR REPLICATED DIFFRACTION GRATINGS
   5999318    12/7/99    EXTERNAL CAVITY LASER PIVOT DESIGN    5995521   
11/30/99    DIODE PUMPED LASER USING GAIN MEDIUMS WITH STRONG THERMAL FOCUSING
   5907570    12/7/99    POSITIONABLE MULTI-OPTIC HOLDER    5852519    12/22/98
   METHOD FOR PRODUCING LOW SCATTER, LOW LOSS, ENVIRONMENTALLY STABLE DIELECTRIC
COATINGS    5849370    12/15/98    See Note (2) WIDE RANGE CYLINDRICAL MIRROR
MOUNT WITH RADIAL CLAMP    5847885    12/8/98    SYNCRONOUSLY PUMPED
SUB-PICOSECOND OPTICAL PARAMETRIC OSCILLATOR    5847861    12/8/98    Q-SWITCHED
LASER PROVIDING UV LIGHT    5835513    11/10/98    DIODE PUMPED, FIBER COUPLED
LASER WITH DEPOLARIZED PUMP BEAM    5812583    9/22/98    See Note (1) MODE
LOCKED LASER AND AMPLIFIER    5812308    9/22/98    METHOD FOR ION PLATING
DEPOSITION    5753319    5/19/98    FLIP-TYPE MIRROR MOUNT    5737132    4/7/98
   FREQUENCY CONVERSION SYSTEM    5696780    12/9/97    ROTARY BEAMSPLITTER
PRISM MOUNT    5694257    12/2/97    CONFOCAL-TO-CONCENTRIC DIODE PUMPED LASER
   5651020    7/22/97    CONFOCAL-TO-CONCENTRIC DIODE PUMPED LASER    5638397   
6/10/97    DIODE PUMPED, FIBER COUPLED LASER WITH DEPOLARIZED PUMP BEAM   
5608742    3/4/97    APPARATUS FOR COUPLING A MULTIPLE EMITTER LASER DIODE TO A
MULTIMODE OPTICAL FIBER    5579422    11/26/96    DIODE PUMPED LASER USING
CRYSTALS WITH STRONG THERMAL FOCUSING    5577060    11/19/96    THERMAL LENS OF
CONTROLLED ELLIPTICITY    5561547    10/1/96    MAGNETOSTRICTIVE ACTUATOR FOR
OPTICAL ALIGNMENT SCREWS    5543670    8/6/96    TUNABLE, MULTIPLE FREQUENCY
LASER DIODE    5524012    6/4/96    LASER DIODE SYSTEM WITH FEEDBACK CONTROL   
5504762    4/2/96    See Note (2) MULTIPLE CRYSTAL NON-LINEAR FREQUENCY
CONVERSION APPARATUS    5477378    12/19/95    DIODE PUMPED MULTI-AXIAL
INTRACAVITY DOUBLED LASER    5446749    8/19/95    APPARATUS FOR COUPLING A
MULTIPLE EMITTER LASER DIODE TO A MULTIMODE OPTICAL FIBER    5436990    7/25/95
  



--------------------------------------------------------------------------------

Description

   Patent No.    Issue Date   

Comments

UNIVERSAL OPTICAL MOUNT    5419522    5/30/95    CONFOCAL DIODE PUMPED LASER   
5412683    5/2/95    See Note (1) DIODE PUMPED LASER WITH STRONG THERMAL LENS
CRYSTAL    5410559    4/25/95    PIEZOELECTRIC ACTUATOR FOR OPTICAL ALIGNMENT
SCREWS    5410206    4/25/95    PRECISION COMPONENT POSITIONER    5400674   
3/28/95    Continuation Patent – Assignment included at time of original patent
– (see patent 5282393) PIEZOELECTRIC ACTUATOR FOR OPTICAL ALIGNMENT SCREWS CROSS
REFERENCES TO CO-PENDING APPLICATIONS    5394049    2/28/95    Continuation
Patent – Assignment included at time of original patent – (see patent 5410206)
OPTICAL PARAMETRIC OSCILLATOR WITH UNSTABLE RESONATOR    5390211    2/14/95   
APPARATUS AND METHOD FOR IMPROVED TIME SYNCHRONIZATION OF PULSED LASER SYSTEMS
   5367529    11/22/94    SYNCRONOUSLY PUMPED SUB-PICOSECOND OPTICAL PARAMETRIC
OSCILLATOR    5365366    11/15/94    PNEUMATIC ISOLATION SYSTEMS FOR DAMPING
VERTICAL HORIZONATAL AND ROTATIONAL VIBRATIONS    5356110    10/18/94    TUNING
SYSTEM FOR EXTERNAL CAVITY DIODE LASER    5319668    6/7/94    See Note (2)
PRECISIONS MICROPOSITIONER    5303035    4/12/94    PRECISION COMPONENT
POSTIONER    5282393    2/1/94    MULTI-GRATING SPECTROGRAPH AND METHOD OF
CHANGING GRATINGS    5280338    1/18/94    MOUNT FOR BEREK COMPENSATOR   
5245478    9/14/93   

Notes:

 

(1) The inventor assignment document exists but has not yet been recorded with
the USPTO. Newport will be recording the assignment as soon as practicable.

(2) This patent is owned by Newport Corporation to the best of its knowledge.
However, the inventor assignment document cannot be located at this time.

Pending Applications

 

Description

   Application No.    Filing Date OPTICAL FILTERS FOR CHEMICAL ANALYZER
APPLICATIONS    61/507,948    7/14/11 ULTRAVIOLET FILTER SYSTEM FOR USE IN SOLAR
SIMULATORS AND METHOD OF MANUFACTURE    61/498,002    6/17/11 TUNABLE DAMPER
SYSTEM    61/428,211    12/28/10 AUTO-SCALING STRIP CHART    13/187,280   
7/20/11 MINIATURIZED BROAD SPECTRUM LINEAR ARRAY BASED OPTICAL DEMULTIPLEXING
SYSTEM    13/174,516    6/30/11



--------------------------------------------------------------------------------

Description

   Application No.    Filing Date AUTOMATED DISPERSION COMPENSATION OVER A BROAD
WAVELENGTH RANGE FOR COHERENT OPTICAL PULSES    13/111,810    5/19/11 BROADLY
TUNABLE OPTICAL PARAMETRIC OSCILLATOR    13011780    1/21/11 QUASI-CONTINUOUS
WAVE ULTRAVIOLET LIGHT SOURCE WITH OPTIMIZED OUTPUT CHARACTERISTICS    12009423
   1/18/08 OPTICAL ADJUSTMENT MOUNTS WITH PIEZOELECTRIC INERTIA DRIVER   
12065083    1/18/07 AUTOMATED BANDWIDTH/WAVELENGTH ADJUSTMENT SYSTEMS AND
METHODS FOR SHORT PULSE LASERS AND OPTICAL AMPLIFIERS    12/790,653    5/28/10
SYSTEM AND METHOD FOR MONITORING IN-SITU PROCESSING OF SPECIMENS USING COHERENT
ANT-STOKES RAMAN MICROSCOPY (CARS)    12/778,074    5/11/10 IMPROVED PERFORMANCE
OF OPTICALLY COATED SEMICONDUCTOR DEVICES AND RELATED METHODS OF MANUFACTURE   
12/741,580    5/5/10 MAGNETIC DAMPING OF TUNING ARM IN AN EXTERNAL CAVITY LASER
   12657398    1/19/10 QUASI-CW UV SOURCE WITH OPTIMIZED OPTICAL CHARACTERISTICS
   12/009,423    1/18/08 INSTRUMENTED PLATFORM FOR VIBRATION SENSITIVE EQUIPMENT
   11986538    11/21/07 AUTOCLAVABLE ANTIREFLECTIVE COATINGS FOR SAPPHIRE
ENDOSCOPY WINDOWS AND RELATED APPLICATIONS    11/982,310    10/31/07 COATINGS
FOR AFFECTING SPECTRAL PERFORMANCE OF PHOTONIC DEVICES IN OPTICAL APPLICATIONS
AND METHODS OF MANUFACTURE    11374908    3/14/06 MACHINE AND METHOD FOR
MEASURING A CHARACTERISTIC OF AN OPTICAL SIGNAL    11621036    1/8/07 COATINGS
FOR AFFECTING SPECTRAL PERFORMANCE OF PHOTONIC DEVICES IN OPTICAL APPLICATIONS
AND METHODS OF MANUFACTURE    11/374,908    3/14/06 METHODS AND DEVICES FOR
ACTIVE VIBRATION DAMPING OF AN OPTICAL STRUCTURE    11/293,439    12/2/05
INSTRUMENTED PLATFORM FOR VIBRATION-SENSITIVE EQUIPMENT    10/971,623   
10/22/04



--------------------------------------------------------------------------------

Registered Marks

 

Mark

   Registration No.    Registration Date

MAKE, MANAGE AND MEASURE LIGHT

   3600219    3/31/09

EXCELSIOR

   3370293    1/15/08

EXPLORER

   3345264    11/27/07

IQ DAMPER*

   3541802    12/2/08

IQ DAMPING TECHNOLOGY*

   3294809    9/18/07

SMARTTABLE*

   3190279    12/26/06

MATISSE

   3330829    11/6/07

REVEAL

   3345183    11/27/07

CENTENNIA

   3360444    12/25/07

PULSESCOUT

   3340848    11/20/07

EMPOWER

   3058186    2/7/06

SOLARYX

   3712940    11/17/09

HYBRYX

   3926012    3/1/11

SOLSTICE

   3481639    8/5/08

PULSEO

   3468777    7/15/08

NEWPORT RESOURCE

   2904099    11/23/04

SPITFIRE

   2780305    11/4/03

MAI TAI

   2581563    6/18/02

ORIEL

   2622866    9/24/02

Design Only

   2733651    7/8/03

DYNAMYX

   2321689    2/22/00

D-LOK

   2444644    4/17/01

VALUMAX

   2236152    3/30/99

MILLENNIA

   2191793    9/29/98

ORION

   2103240    10/7/97

ULTIMA

   2099353    9/23/97

OPAL

   1825031    3/8/94

MOPO

   1817838    1/25/94

LOK-TO-CLOCK

   1852963    9/6/94

ORIEL

   1819705    2/8/94

TSUNAMI

   1759090    3/16/93

BEAMLOK

   1640907    4/9/91

SPECTRA-PHYSICS

   1661478    10/22/91

S

   1654202    8/20/91

NEWPORT and Design

   1558877    10/3/89

INTASPEC

   1490971    6/7/88

QUANTA-RAY and Design

   1352510    8/6/85

MOTOR MIKE

   1239206    5/24/83

SPECTRA-PHYSICS

   772271    6/30/64

Design Only

   772270    6/30/64

 

* A correction to reflect Nevada as the state of incorporation of Newport
Corporation on this trademark registration is being filed with the USPTO.



--------------------------------------------------------------------------------

Pending Applications

 

Description

   Application No.    Filing Date

CORION

   85286554    4/5/11

INSIGHT

   85239031    2/10/11

NSTRUCT

   85211933    1/6/11

QUASAR

   85132068    9/17/10



--------------------------------------------------------------------------------

Schedule 6.20(a)

Locations of Real Property

 

Street Address

   City    State    Owned or Leased

3321 East Global Loop

   Tucson    Arizona    Leased

16700 Aston St. / 1791 Deere Ave.

   Irvine    California    Leased

1931, 1933 and 1935 Deere Ave.

   Irvine    California    Leased

2015 Challenger Ave.

   Oroville    California    Leased

3635 Peterson Way

   Santa Clara    California    Leased

150 Long Beach Blvd.

   Stratford    Connecticut    Leased

8 Forge Parkway

   Franklin    Massachusetts    Leased

101 Billerica Avenue, Building 3

   No. Billerica    Massachusetts    Leased

691 St. Paul St.

   Rochester    New York    Leased

705 St. Paul St.

   Rochester    New York    Owned

820 Linden Avenue

   Rochester    New York    Leased

230 Veronia Drive

   Springfield    Ohio    Leased



--------------------------------------------------------------------------------

Schedule 6.20(b)

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

 

Legal Name

   Address of Chief
Executive Office    U.S. Taxpayer
Identification No.    Organizational
Identification No.

Newport Corporation

   1791 Deere Avenue
Irvine, CA 92606    94-0849175    C325-1938



--------------------------------------------------------------------------------

Schedule 6.20(c)

Changes in Legal Name, State of Formation and Structure

During the past five years, the Borrower has been party to the following mergers
(Borrower was the surviving entity in each such merger):

 

Merger

   Date  

Merger of Design Technology Corporation Into Newport

     11/17/2006   

Merger of Spectra-Physics, Inc. Into Newport

     1/29/2007   

Merger of Newport-Stratford, Inc. Into Newport

     4/3/2007   

Merger of Newport-Rochester, Inc. Into Newport

     6/30/2008   

Merger of Spectra-Physics Semiconductor Lasers, Inc. Into Newport

     7/28/2008   

Merger of Kensington Laboratories, Inc. Into Newport

     6/24/2009   

Merger of Newport-Franklin, Inc. Into Newport

     12/29/2010   



--------------------------------------------------------------------------------

Schedule 7.17

Subsidiaries Excluded from Post-Closing Obligations

 

Name

  

Jurisdiction

High Q Laser (US), Inc.

   Delaware

Ophir Holdings, Inc.

   Massachusetts

Ophir Optronics, LLC

   Massachusetts

Ophir Photon LLC

   California

Optical Metrology, Inc.

   Massachusetts



--------------------------------------------------------------------------------

Schedule 8.01

Liens Existing on the Closing Date

 

1. A certificate of deposit held in account number 289852 in the amount of
$3,000,000 has been pledged by Newport Corporation (“Newport”), as borrower, to
Bank of America, N.A. as collateral securing Newport’s obligations under the
Loan Agreement between Newport and Bank of America, N.A. dated January 2, 2008,
as amended. Such Loan Agreement, and the pledge of such certificate of deposit,
will be terminated as of the Closing Date.

 

2. Certificates of deposit held account number 289852 in the aggregate amount of
$4,170,000 has been pledged by Newport, as guarantor of the obligations of
Spectra-Physics KK, a wholly owned subsidiary of Newport, to Bank of America,
N.A. as collateral securing Newport’s obligations under the Security Agreement
between Newport and Bank of America, N.A. dated September 27, 2010.

 

3. The following Form UCC1 Financing Statements for Newport Corporation as
Debtor:

 

Secured Party

   File Date   

File Number/Type

  

Collateral

Great America Leasing Corporation

   7/2/2007    2007021035-4/Original    Leased video inspection equipment

Air Liquide Industrial U.S. LP

   4/23/2009    2009010377-9/Original    Leased storage vessel

Wells Fargo Financial Leasing, Inc.

   7/13/2009    2009017135-4/Original    Leased Ricoh copiers

Wells Fargo Financial Leasing, Inc.

   7/29/2009    2009018663-4/Amendment    Leased Ricoh copiers

Wells Fargo Financial Leasing, Inc.

   10/13/2009    2009024687-2/Amendment    Leased Ricoh copiers

 

4. Capital lease of Micro Controle Spectra-Physics S.A.S. for the facility
located in Beaune la-Rolande, France.

 

5. Liens and pledges securing the indebtedness of Ophir Optronics Ltd., High Q
Technologies GmbH and/or their Subsidiaries as listed in Schedule 8.03.

 

6. Cash held as collateral for bank guarantees of foreign subsidiaries as listed
in Schedule 8.03.

 

7. Pledges of automobiles by Ophir Optronics Ltd. in favor of Bank Mizrachi to
secure automobile lease/loan obligations.

 

8. Deed of Trust executed by the Company and Adv. Yoni Feuchtwanger on
February 12, 2004, according to which Adv. Feuchtwanger holds in escrow the
shares of Ophir Optronics, LLC and Ophir Holdings, Inc. as required by Israeli
Tax Authority related to internal tax restructuring of the U.S. subsidiaries of
Ophir Optronics Ltd.

 

9. Pledge by Ophir Optronics Ltd. to the State of Israel for the benefit of the
Investment Center relating to past subsidies. Pledge is no longer relevant and
Ophir will be applying for cancellation.



--------------------------------------------------------------------------------

Schedule 8.02

Investments Existing on the Closing Date

 

1. See Schedule 6.13 for a list of investments in wholly owned and majority
owned Subsidiaries.

 

2. Minority Equity Interests in the following companies:

 

  (a) NEXX Systems, Inc. – 1,550,000 shares of Series A Preferred Stock, 310,136
shares of Series B Preferred Stock

  (b) Siskiyou Design, Inc. – 167 shares of common stock

  (c) Optra, Inc. – 16,000 shares of common stock

  (d) Taiwan Electro Optical Systems – 2,199 shares of common stock

 

3. Loan to MONTFORT Technologies GmbH related to the sale of headquarters of
High Q Technologies GmbH in Rankweil, Austria.

 

4. Intercompany loans made prior to the date hereof to Foreign Subsidiaries who
are not Loan Parties which do not exceed $25,000,000 as of the Closing Date.



--------------------------------------------------------------------------------

Schedule 8.03

Indebtedness Existing on the Closing Date

1. Notes, Loans; Lines of Credit; Capital Leases

Newport Indebtedness

As of Oct 4, 2011

 

Indebtness

  

Institution

  

Debtor

          Outstanding
Principal     Total
Available                   

Country

 

Currency

  in
Million     in
Million
USD     in
Million     in
Million
USD     

Secured?

 

Maturity

Convertible Bonds    Wells Fargo Bank    Newport Corporation   USA   USD     $
126.78        $ 126.78       No   2/15/2012 Private Bonds    Tokyo-Mitsubishi
UFJ Ltd    Spectra-Physics KK   Japan   YEN     200.00      $ 2.60        200.00
     $ 2.60       Parent Guarantee   6/30/2014 Line of Credit   
Tokyo-Mitsubishi UFJ Ltd    Spectra-Physics KK   Japan   YEN     230.00      $
3.00        600.00      $ 7.80       Parent Guarantee   11/30/2011 Line of
Credit    Bank of America    Spectra-Physics KK   Japan   YEN     300.00      $
3.90        300.00      $ 3.90       Parent Cash Collateralized   7/27/2012 Line
of Credit    Bank of Yokohama    Spectra-Physics KK   Japan   YEN     100.00   
  $ 1.30        100.00      $ 1.30       No   1/31/2012 Line of Credit
Agreement/AR Factoring    Tokyo-Mitsubishi UFJ Ltd    Spectra-Physics KK   Japan
  YEN     35.35      $ 0.46        350.00      $ 4.50       Sold with Recourse  
11/30/2011 Line of Credit Agreement/AR Factoring    Bank of Yokohama   
Spectra-Physics KK   Japan   YEN     9.20      $ 0.12        200.00      $ 2.60
      Sold with Recourse   3/15/2012 Capital Lease    Ricoh Capital    Newport
Corporation   USA   USD     $ 0.04        $ 0.04         Capital Lease    Beaune
Capital Facility Lease    Newport Corporation   France   EUR     1.12      $
1.48        1.12      $ 1.48         2018              

 

 

     

 

 

                     $ 139.67        $ 151.00        

High Q Indebtedness

As of Oct 4, 2011

 

                         Outstanding
Principal      Total
Available            

Indebtness

  

Institution

  

Debtor

  

Country

  

Currency

   in
Million      in
Million
USD      in
Million      in
Million
USD     

Secured?

  

Maturity

Loan

   Volksbank    High Q Laser Sources GmbH    Austria    EUR      0.23       $
0.30         0.23       $ 0.30       Yes    Various

Loan

   Volksbank    High Q Laser Sources GmbH    Austria    EUR      0.68       $
0.89         0.68       $ 0.89       Yes    Various

Loan

   Volksbank    High Q Laser Production GmbH    Austria    EUR      0.06       $
0.08         0.06       $ 0.08       Yes    Various

Loan

   Volksbank    High Q Laser Production GmbH    Austria    EUR      0.09       $
0.12         0.09       $ 0.12       Yes    Various

Loan

   Volksbank    High Q Laser Production GmbH    Austria    EUR      0.08       $
0.10         0.08       $ 0.10       Yes    Various

Loan

   Volksbank    High Q Laser Production GmbH    Austria    EUR      0.90       $
1.19         0.90       $ 1.19       Yes    Various

Loan

   Volksbank    High Q Laser Innovation GmbH    Austria    EUR      1.20       $
1.58         1.20       $ 1.58       Yes    Various                  

 

 

       

 

 

                          $ 4.26          $ 4.26         

Ophir Indebtedness

As of Oct 4, 2011

 

                      Outstanding
Principal     Total
Available           

Type

  

Institution

  

Debtor

  Country   Currency   in
Million     in
Million
USD     in
Million     in
Million
USD     Secured   

Maturity

Bank Loans    Mitsubishi and Musashino    Ophir Japan   Japan   JPY     119.00
     $ 1.55        119.00      $ 1.55      No    2011 - 2016 Bonds    Public   
Ophir Optronics Ltd   Israel   ILS     30.00      $ 9.44        30.00      $
9.44      No   

12/2011, 6/2012,

12/2012, 6/2013

Bank Loans    Bank Leumi    Ophir Optronics Ltd   Israel   USD     $ 5.80       
$ 16.05      Yes    12/2014, 10/2015 Bank Loans    Bank Mizrachi    Ophir
Optronics Ltd   Israel   ILS     1.90      $ 0.50        1.90      $ 0.50     
Yes    11/2012 - 7/2013 ST Loans & Hedging    Bank Hapoalim    Ophir Optronics
Ltd   Israel   ILS     0.00      $ —          6.12      $ 1.61                  
   

 

 

     

 

 

                     $ 17.29        $ 29.15        



--------------------------------------------------------------------------------

2. Bank Guarantees – Foreign Subsidiaries

 

Issuer

  

Beneficiary

   Outstanding
Amount    Collateralized
with Cash   

Foreign Subsidiary

  

Purpose

Commerzbank

   Haupzollamt    EUR 100,000    Yes    Newport Spectra-Physics GmbH    Customs

Commerzbank

   GE Capital Leasing    EUR 52,600    Yes    Newport Spectra-Physics GmbH   
Leased Company Car

Commerzbank

   Universitat Bonn    EUR 28,950    Yes    Newport Spectra-Physics GmbH   
Warranty Guarantee

Commerzbank

   Eidgenoss.Steuerverwaltung/fur Zoll    CHF 40,000    Yes    Newport
Instruments AG    Customs

ABN Amro

   Haupzollamt    EUR 18,500    Yes    Newport Spectra-Physics B.V.    Customs

Volksbank

   Montfort Technologies    EUR 100,000    Yes    High Q Technologies GmbH   
Facility Lease

Barclays

   HM Customs & Excise    GBP 150,000    Yes    Newport Spectra-Physics Ltd.   
Customs & Excise

Credit Industriel et Commercial

   CIC (for capital lease)    EUR 353,276    Yes    Micro-Controle
Spectra-Physics SAS    Facility Lease

LCL

   Various Customers    EUR 69,024    Yes    Micro-Controle Spectra-Physics SAS
   Warranty Guarantee

Bank of Tokyo-Mitsubishi UFJ Ltd.

   Consumption Tax Payments    80M YEN    No    Spectra-Physics K.K.   
Consumption Tax

Bank Hapoalim

      1.5M NIS    No    Ophir Optronics Ltd.   



--------------------------------------------------------------------------------

Schedule 8.14

Certain Non-Wholly Owned Subsidiaries

 

Name of Subsidiary

  

Country

  

Percentage Ownership at Closing

Optical Metrology Ltd.

   Israel    85% (By Ophir Optronics Ltd.)

Optical Metrology, Inc.

   Massachusetts    100% (By Optical Metrology Ltd., which is 85% owned by Ophir
Optronics Ltd.)

Ophir Japan Ltd

   Japan    67% (By Ophir Optronics Ltd.)

Ophir Optronics GmbH

   Germany    75% (By Ophir Optronics Ltd.)

Ophir Optics SRL

   Romania    95% (By Ophir Optronics Ltd.)



--------------------------------------------------------------------------------

Schedule 11.02

Certain Addresses for Notices

Borrower:

Newport Corporation

1791 Deere Avenue

Irvine, CA 92606

 

Attn: Charles F. Cargile, Chief Financial Officer

   Tel: (949) 253-1273

   Fax: (949) 253-1221

   E-Mail: chuck.cargile@newport.com

 

   Jeffrey B. Coyne, General Counsel

   Tel: (949) 437-9885

   Fax: (949) 253-1221

   E-Mail: jeffrey.coyne@newport.com

Administrative Agent:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Building B

2001 Clayton Rd

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Jessica Popejoy

Phone: 925-675-8139

Fax: 888-969-9232

Electronic Mail: jessica.l.popejoy@baml.com

Account No.: 3750836479

Ref: Newport Corporation

ABA# 026-009-593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

135 S. LaSalle Street

Mail Code: IL4-135-05-41

Chicago, IL 60603

Attention: Gerund Gore

Phone: 312-992-8588

Fax: 312-453-3635

Electronic Mail: gerund.gore@baml.com

L/C Issuer:

Bank of America, N.A.

Trade Operations

1000 Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Manuel Banuelos

Phone: 213-481-7837

Fax: 213-457-8841

Electronic Mail: manuel.banuelos@baml.com

Swing Line Lender:

Bank of America, N.A.

Building B

2001 Clayton Rd

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Jessica Popejoy

Phone: 925-675-8139

Fax: 888-969-9232

Electronic Mail: jessica.l.popejoy@baml.com

Account No.: 3750836479

Ref: Newport Corporation

ABA# 026-009-593



--------------------------------------------------------------------------------

Exhibit 1.01

FORM OF PRO FORMA COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
October 4, 2011 among Newport Corporation, a Nevada corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders
identified therein and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein but not defined herein have the meanings assigned
to such terms in the Credit Agreement.

The Borrower intends to [describe proposed acquisition] (the “Proposed
Acquisition”).

The undersigned [name of officer], [title of officer] of the Borrower, hereby
certifies to the Administrative Agent and the Lenders that attached hereto as
Schedule 1 are detailed calculations demonstrating that after giving effect to
the Proposed Acquisition, the Loan Parties are in compliance with the financial
covenants set forth in Section 8.11 of the Credit Agreement on a Pro Forma Basis
as of the end of the period of the four fiscal quarters most recently ended for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).

This      day of             , 20    .

 

NEWPORT CORPORATION,

a Nevada corporation

By:

Name:

Title:



--------------------------------------------------------------------------------

Attachment to Pro Forma Compliance Certificate

Computation of Financial Covenants1

I. Consolidated Leverage Ratio

Consolidated Funded Indebtedness2 (as of date of this Officer’s Certificate with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication) the sum of:

 

(a)

   all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;           $                

(b)

   all purchase money Indebtedness;          $                

(c)

   the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments (other than letters of credit incurred to support commercial
transactions, bid bonds, payment bonds and performance bonds arising in the
ordinary course of business), in each case net of the amount of cash collateral
securing such obligations;             $                

(d)

   all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable and other accrued liabilities in
the ordinary course of business (including deferred payments in respect of
services by employees) and (ii) any earn-out obligation or other post-closing
balance sheet adjustment prior to such time as it becomes a liability on the
balance sheet of such Person in accordance with GAAP or that exists on the
balance sheet of such Person on a non-interest accruing basis and is paid within
thirty days of the date such obligation becomes a liability on the balance
sheet);               $                

(e)

   all Attributable Indebtedness;          $                

(f)

   all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid      

 

1 

In the event of any conflict between the formulas set forth herein and the
formulas provided in the Credit Agreement, the Credit Agreement shall govern.

2 

Per the definition of “Consolidated Leverage Ratio” in Section 1.01 of the
Credit Agreement, for purposes of calculating the Consolidated Leverage Ratio,
the Convertible Notes shall be excluded from “Consolidated Funded Indebtedness”
to the extent that the amount of cash needed to repay the Convertible Notes is
in the Blocked Account.



--------------------------------------------------------------------------------

   dividends (other than any such obligations, to the extent such obligations
constitute Indebtedness (i) arising pursuant to the terms of any employee
agreement, employee equity subscription agreement, stock purchase, grant or
option agreement or similar agreement or plan or (ii) in respect of Restricted
Payments of the Borrower that are made pursuant to Section 8.06(c) of the Credit
Agreement);            $                 (g)    all Guarantees with respect to
Indebtedness of the types specified in (a) through (f) above of another Person;
and          $                 (h)    all Indebtedness of the types referred to
in (a) through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which any
Loan Party or any Subsidiary is a general partner or joint venturer, except to
the extent that Indebtedness is expressly made non-recourse to such Person      
(i)    (a) + (b) + (c) + (d) + (e) + (f) + (g) + (h) =   $                
Consolidated Adjusted EBITDA3 (for most recently completed four Fiscal Quarters,
for the Borrower and its Subsidiaries on a consolidated basis) = the sum of:    
(j)    Consolidated Net Income for such period   $                 (k)    plus
the following to the extent deducted in calculating such Consolidated Net Income
(without duplication):    

(i) Consolidated Interest Charges for such period,

    $                

(ii) the provision for federal, state, local and foreign income taxes payable
for such period,

  $                

(iii) the amount of depreciation and amortization expense for such period,

  $                

(iv) all non-cash charges for such period except to the extent constituting an
accrual of a reserve for a cash expenditure to be made, or reasonably
anticipated to be made, in a future period,

 

 

3 

Notwithstanding the calculation for Consolidated Adjusted EBITDA set forth
herein, the Consolidated Adjusted EBITDA for the first Fiscal Quarter of 2011 is
deemed to be $30,043,000 and the Consolidated Adjusted EBITDA for the second
Fiscal Quarter of 2011 is deemed to be $30,404,000, per the definition of
“Consolidated Adjusted EBITDA” in Section 1.01 of the Credit Agreement.



--------------------------------------------------------------------------------

    $                

(v) one time expenses actually incurred in connection with the Ophir
Acquisition, including integration costs and expenses, and the Credit Agreement
not to exceed $15,000,000 in the aggregate,

   

    $                

(vi) any losses from such period resulting from the Disposition of any asset of
the Borrower or any Subsidiary outside of the ordinary course of business,
including, without limitation, any net loss from discontinued operations and any
net loss on disposal of discontinued operations, in any case to the extent
permitted by the Credit Agreement,

     

    $                

(vii) non-cash losses attributable to the write-down of assets (excluding
write-downs of inventory and accounts receivable),

   

    $                

(viii) other extraordinary, unusual or non-recurring charges, expenses or losses
of the Borrower and its Subsidiaries reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period,

    

    $                

(ix) non-cash stock compensation expenses for such period which do not represent
a cash item in such period or any future period,

   

    $                

(x) all unrealized non-cash losses under Swap Contracts during such period,

  

    $                

(xi) non-cash charges resulting from the application of FASB ASC 805\FAS 141R
with respect to earn-outs incurred by the Borrower or any of its Subsidiaries in
connection with the Ophir Acquisition or any Permitted Acquisition,

    

    $                

(xii) any expense deducted in calculating Consolidated Net Income for such
period and reimbursed or advanced (including through a purchase price
adjustment) during such period by third parties (but only to the extent such
reimbursement or advance is not or has not previously been included in the
determination of Consolidated Net Income),

     

    $                



--------------------------------------------------------------------------------

(xiii) currency translation losses related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from Swap Contracts for
currency exchange risk) and

   

    $                

(xiv) one time fees, costs and expenses actually incurred in connection with
Permitted Acquisitions and other non-recurring losses, expenses or charges
recorded or recognized by the Borrower or any of its Subsidiaries during such
period in an aggregate amount not to exceed $4,000,000 in any Fiscal Year

    

    $                 (l)   (k)(i)+ (k)(ii)+ (k)(iii)+ (k)(iv)+ (k)(v)+ (k)(vi)+
(k)(vii)+ (k)(viii)+ (k)(ix)+ (k)(x)+ (k)(xi)+ (k)(xii)+ (k)(xiii)+ (k)(xiv) =
        $                 (m) minus the following to the extent included in
calculating such Consolidated Net Income (without duplication):    

(i) all non-cash income for such period except to the extent constituting an
accrual of a reserve for a cash receipt to be received, or reasonably expected
to be received, in a future period,

   

    $                

(ii) any income or gain from such period resulting from the Disposition of any
asset of the Borrower or any Subsidiary outside of the ordinary course of
business, including, without limitation, any net income from discontinued
operations and any net income or gain on disposal of discontinued operations,

    

    $                

(iii) non-cash gains attributable to the write-up of assets (excluding write-ups
of inventory and accounts receivable),

   

    $                

(iv) extraordinary, unusual or non-recurring income or gains of the Borrower and
its Subsidiaries increasing such Consolidated Net Income which does not
represent a cash item in such period or any future period,

    

    $                

(v) all unrealized non-cash gains under Swap Contracts during such period,

  

    $                



--------------------------------------------------------------------------------

(vi) non-cash income resulting from the application of FASB ASC 805\FAS 141R
with respect to earn-outs incurred by the Borrower or any of its Subsidiaries in
connection with the Ophir Acquisition or any Permitted Acquisition, and

    

     $                

(vii) currency translation gains related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from Swap Contracts for
currency exchange risk)

   

(n)    (m)(i)+ (m)(ii)+ (m)(iii)+ (m)(iv)+ (m)(v)+ (m)(vi)+ (m)(vii) =         $
                (o)    Consolidated Adjusted EBITDA = (j) + (l) – (n) =        $
               

 

Consolidated Leverage Ratio = (i) : (o) =

     .        :1.004      

II. Consolidated Fixed Charge Coverage Ratio

 

(a) Consolidated Adjusted EBITDA (for most recently completed four Fiscal
Quarters, for the Borrower and its Subsidiaries on a consolidated basis) = see
line I.(o) above

   

       $                     (b) Consolidated Capital Expenditures for such
period (other than to the extent financed with long-term, non-revolving
Indebtedness incurred for such purpose) =            $                 (c)
Consolidated Fixed Charges (for the most recently completed four Fiscal
Quarters, for the Borrower and its Subsidiaries on a consolidated basis) = the
sum of:               (i)    the cash portion of Consolidated Interest Charges
for such period          $                               (ii)    Consolidated
Scheduled Funded Debt Payments for such period          $                  
        (iii)    Income taxes paid in cash for such period          $
                          (iv)    (c)(i)+(c)(ii)+(c)(iii) =          $     

 

Consolidated Fixed Charge Coverage Ratio = ((a) – (b)) : (c)(iv) =

       .        : 1.005   

 

4 

Maximum permitted: See Section 8.11(a).



--------------------------------------------------------------------------------

Exhibit 2.02

FORM OF LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 4, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Newport Corporation, a Nevada corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

¨  A Borrowing of [Revolving] [Term] Loans

¨  A conversion or continuation of [Revolving] [Term] Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $                     .

 

  3.

Comprised of                     .6

[Type of Loan requested]

 

  4.

For Eurodollar Rate Loans: with an Interest Period of      months.7

With respect to such Borrowing, conversion or continuation, the Borrower hereby
represents and warrants that such request complies with the requirements of
Section 2.01 of the Credit Agreement. With respect to any Borrowing, the
Borrower hereby represents and warrants that each of the conditions set forth in
Section 5.02 of the Credit Agreement have been satisfied on and as of the date
of such Borrowing.

 

NEWPORT CORPORATION By:  

 

Name:  

 

Title:  

 

 

 

5 

Minimum Permitted: See Section 8.11(b).

6 

If the Borrower fails to specify a Type of Loan, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.

7 

If the Borrower fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.



--------------------------------------------------------------------------------

Exhibit 2.04

FORM OF SWING LINE LOAN NOTICE

Date:                     , 20    

 

To: Bank of America, N.A., as Swing Line Lender

 

Cc: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”) dated as of October 4, 2011 among Newport
Corporation, a Nevada corporation (the “Borrower”), the Guarantors party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests a Swing Line Loan:

 

1. On                     , 20     (a Business Day).

 

2. In the amount of $            .

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02 of the
Credit Agreement have been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

 

NEWPORT CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.11(a)

FORM OF NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of October 4, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and during the continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

NEWPORT CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 7.02

FORM OF COMPLIANCE CERTIFICATE

For the Fiscal Quarter ended                     , 20    .

I,                                         , [Title] of Newport Corporation (the
“Borrower”) hereby certify that, to the best of my knowledge and belief, with
respect to that certain Credit Agreement dated as of October [    ], 2011 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent:

 

  (a) The company-prepared financial statements which accompany this certificate
are true and correct in all material respects and have been prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from normal year-end audit adjustments.

 

  (b)

Since                      (the date of the last similar certification, or, if
none, the Closing Date) no Default or Event of Default has occurred under the
Credit Agreement; [except as follows]:8

 

  (c) (select one):

 

  ¨ Attached hereto are such supplements to Schedules 6.13 (Subsidiaries), 6.17
(IP Rights), 6.20(a) (Locations of Real Property), 6.20(b) (Location of Chief
Executive Office, Taxpayer Identification Number, Etc.), and 6.20(c) (Changes in
Legal Name, State of Formation and Structure) of the Credit Agreement, such
that, as so supplemented, such Schedules are accurate and complete as of the
date hereof.

 

  ¨ No such supplements are required at this time.

Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 8.11 of the
Credit Agreement as of the end of the fiscal period referred to above.

This      day of                     , 20    .

 

NEWPORT CORPORATION By:  

 

Name:   Title:  

 

8  Specify the nature and status thereof and any action taken or proposed to be
taken with respect thereto.



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants9

I. Consolidated Leverage Ratio

Consolidated Funded Indebtedness10 (as of date of this Officer’s Certificate
with respect to the Borrower and its Subsidiaries on a consolidated basis,
without duplication) the sum of:

 

(m)    all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;           $                
(n)    all purchase money Indebtedness;          $                 (o)    the
maximum amount available to be drawn under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (other than letters of credit incurred to support commercial
transactions, bid bonds, payment bonds and performance bonds arising in the
ordinary course of business), in each case net of the amount of cash collateral
securing such obligations;             $                 (p)    all obligations
in respect of the deferred purchase price of property or services (other than
(i) trade accounts payable and other accrued liabilities in the ordinary course
of business (including deferred payments in respect of services by employees)
and (ii) any earn-out obligation or other post-closing balance sheet adjustment
prior to such time as it becomes a liability on the balance sheet of such Person
in accordance with GAAP or that exists on the balance sheet of such Person on a
non-interest accruing basis and is paid within thirty days of the date such
obligation becomes a liability on the balance sheet);               $
                (q)    all Attributable Indebtedness;          $                
(r)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends (other than any such
obligations, to the extent such obligations constitute Indebtedness (i) arising
pursuant to the terms of any employee agreement, employee equity subscription
agreement, stock purchase, grant or option agreement or similar        

 

9  In the event of any conflict between the formulas set forth herein and the
formulas provided in the Credit Agreement, the Credit Agreement shall govern.

10  Per the definition of “Consolidated Leverage Ratio” in Section 1.01 of the
Credit Agreement, for purposes of calculating the Consolidated Leverage Ratio,
the Convertible Notes shall be excluded from “Consolidated Funded Indebtedness”
to the extent that the amount of cash needed to repay the Convertible Notes is
in the Blocked Account.



--------------------------------------------------------------------------------

   agreement or plan or (ii) in respect of Restricted Payments of the Borrower
that are made pursuant to Section 8.06(c) of the Credit Agreement);           $
                (s)    all Guarantees with respect to Indebtedness of the types
specified in (a) through (f) above of another Person; and           $
                (t)    all Indebtedness of the types referred to in (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which any Loan Party or
any Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person       (u)    (a) +
(b) + (c) + (d) + (e) + (f) + (g) + (h) =    $                 Consolidated
Adjusted EBITDA11 (for most recently completed four Fiscal Quarters, for the
Borrower and its Subsidiaries on a consolidated basis) = the sum of:     (v)   
Consolidated Net Income for such period    $                 (w)    plus the
following to the extent deducted in calculating such Consolidated Net Income
(without duplication):    

(i) Consolidated Interest Charges for such period,

  

      $                

(ii) the provision for federal, state, local and foreign income taxes payable
for such period,

  

      $                

(iii) the amount of depreciation and amortization expense for such period,

  

      $                

(iv) all non-cash charges for such period except to the extent constituting an
accrual of a reserve for a cash expenditure to be made, or reasonably
anticipated to be made, in a future period,

   

      $                

(v) one time expenses actually incurred in connection with the Ophir
Acquisition, including integration costs and expenses, and the Credit Agreement
not to exceed $15,000,000 in the aggregate,

   

      $                

 

11  Notwithstanding the calculation for Consolidated Adjusted EBITDA set forth
herein, the Consolidated Adjusted EBITDA for the first Fiscal Quarter of 2011 is
deemed to be $30,043,000 and the Consolidated Adjusted EBITDA for the second
Fiscal Quarter of 2011 is deemed to be $30,404,000, per the definition of
“Consolidated Adjusted EBITDA” in Section 1.01 of the Credit Agreement.



--------------------------------------------------------------------------------

(vi) any losses from such period resulting from the Disposition of any asset of
the Borrower or any Subsidiary outside of the ordinary course of business,
including, without limitation, any net loss from discontinued operations and any
net loss on disposal of discontinued operations, in any case to the extent
permitted by the Credit Agreement,

     

      $                

(vii) non-cash losses attributable to the write-down of assets (excluding
write-downs of inventory and accounts receivable),

   

      $                

(viii) other extraordinary, unusual or non-recurring charges, expenses or losses
of the Borrower and its Subsidiaries reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period,

    

      $                

(ix) non-cash stock compensation expenses for such period which do not represent
a cash item in such period or any future period,

   

      $                

(x) all unrealized non-cash losses under Swap Contracts during such period,

  

      $                

(xi) non-cash charges resulting from the application of FASB ASC 805\FAS 141R
with respect to earn-outs incurred by the Borrower or any of its Subsidiaries in
connection with the Ophir Acquisition or any Permitted Acquisition,

    

      $                

(xii) any expense deducted in calculating Consolidated Net Income for such
period and reimbursed or advanced (including through a purchase price
adjustment) during such period by third parties (but only to the extent such
reimbursement or advance is not or has not previously been included in the
determination of Consolidated Net Income),

     

      $                

(xiii) currency translation losses related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from Swap Contracts for
currency exchange risk) and

   

      $                

(xiv) one time fees, costs and expenses actually incurred in connection with
Permitted Acquisitions and other non-recurring losses, expenses or charges
recorded or recognized by the Borrower or any of its Subsidiaries during such
period in an aggregate amount not to exceed $4,000,000 in any Fiscal Year

    



--------------------------------------------------------------------------------

      $                 (x)    (k)(i)+ (k)(ii)+ (k)(iii)+ (k)(iv)+ (k)(v)+
(k)(vi)+ (k)(vii)+ (k)(viii)+ (k)(ix)+ (k)(x)+ (k)(xi)+ (k)(xii)+ (k)(xiii)+
(k)(xiv) =           $                 (m) minus the following to the extent
included in calculating such Consolidated Net Income (without duplication):    

(i) all non-cash income for such period except to the extent constituting an
accrual of a reserve for a cash receipt to be received, or reasonably expected
to be received, in a future period,

   

      $                

(ii) any income or gain from such period resulting from the Disposition of any
asset of the Borrower or any Subsidiary outside of the ordinary course of
business, including, without limitation, any net income from discontinued
operations and any net income or gain on disposal of discontinued operations,

    

      $                

(iii) non-cash gains attributable to the write-up of assets (excluding write-ups
of inventory and accounts receivable),

   

      $                

(iv) extraordinary, unusual or non-recurring income or gains of the Borrower and
its Subsidiaries increasing such Consolidated Net Income which does not
represent a cash item in such period or any future period,

   

      $                

(v) all unrealized non-cash gains under Swap Contracts during such period,

  

      $                

(vi) non-cash income resulting from the application of FASB ASC 805\FAS 141R
with respect to earn-outs incurred by the Borrower or any of its Subsidiaries in
connection with the Ophir Acquisition or any Permitted Acquisition, and

    

      $                

(vii) currency translation gains related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from Swap Contracts for
currency exchange risk)

   

(n)    (m)(i)+ (m)(ii)+ (m)(iii)+ (m)(iv)+ (m)(v)+ (m)(vi)+ (m)(vii) =         
$                 (o)    Consolidated Adjusted EBITDA = (j) + (l) – (n) =      
   $                



--------------------------------------------------------------------------------

Consolidated Leverage Ratio = (i) : (o) =        .    :1.0012            

II. Consolidated Fixed Charge Coverage Ratio

 

(a) Consolidated Adjusted EBITDA (for most recently completed four Fiscal
Quarters, for the Borrower and its Subsidiaries on a consolidated basis) = see
line I.(o) above        $                 (b) Consolidated Capital Expenditures
for such period (other than to the extent financed with long-term, non-revolving
Indebtedness incurred for such purpose) =        $                 (c)
Consolidated Fixed Charges (for the most recently completed four Fiscal
Quarters, for the Borrower and its Subsidiaries on a consolidated basis) = the
sum of:    

(iv)    the cash portion of Consolidated Interest Charges for such period

      $                

(v)    Consolidated Scheduled Funded Debt Payments for such period

      $                

(vi)    Income taxes paid in cash for such period

      $                

(iv)    (c)(i)+(c)(ii)+(c)(iii) =

   $                

 

Consolidated Fixed Charge Coverage Ratio = ((a) – (b)) : (c)(iv) =        .    
: 1.0013

 

12 

Maximum permitted: See Section 8.11(a).

13 

Minimum Permitted: See Section 8.11(b).



--------------------------------------------------------------------------------

Exhibit 7.13

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of
                    , 20    , is by and between
                                        , a
                                         (the “Subsidiary”), and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent under that certain Credit
Agreement (as it may be amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), dated as of October 4, 2011, by and among NEWPORT
CORPORATION, a Nevada corporation (the “Borrower”), the Guarantors, the Lenders
and Bank of America, N.A., as Administrative Agent. All of the defined terms in
the Credit Agreement are incorporated herein by reference.

The Loan Parties are required by Section 7.13 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.

2. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of an “Obligor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the holders of the Secured Obligations (as such term is defined
in Section 1 of the Security Agreement), a continuing security interest in, and
a right of set off against any and all right, title and interest of the
Subsidiary in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the Subsidiary. The Subsidiary hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as such term is defined in Section 1 of the Security
Agreement), that:

(i) The Subsidiary’s chief executive office, tax payer identification number,
organization identification number, and chief place of business are (and for the
prior four months have been) located at the locations set forth on Schedule 1
attached hereto and the Subsidiary keeps its books and records at such
locations.

(ii) The location of all owned and leased real property of the Subsidiary is as
shown on Schedule 2 attached hereto.

(iii) The Subsidiary’s legal name and jurisdiction of organization is as shown
in this Agreement and the Subsidiary has not in the past four months changed its
name, been party to a merger, consolidation or other change in structure or used
any tradename except as set forth in Schedule 3 attached hereto.



--------------------------------------------------------------------------------

(iv) The patents, copyrights, and trademarks listed on Schedule 4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by the Subsidiary.

3. The address of the Subsidiary for purposes of all notices and other
communications is                                         ,
                                        , Attention of                 
(Facsimile No.                 ).

4. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[SUBSIDIARY] By:  

 

Name:   Title:   Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

TO FORM OF JOINDER AGREEMENT

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of Subsidiary]



--------------------------------------------------------------------------------

Schedule 2

TO FORM OF JOINDER AGREEMENT

[Owned and Leased Real Property]



--------------------------------------------------------------------------------

Schedule 3

TO FORM OF JOINDER AGREEMENT

[Tradenames]



--------------------------------------------------------------------------------

Schedule 4

TO FORM OF JOINDER AGREEMENT

[Patents, Copyrights, and Trademarks]



--------------------------------------------------------------------------------

Exhibit 11.06(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]14 3.   
Borrower:    NEWPORT CORPORATION 4.    Agent:    Bank of America, N.A., as the
Administrative Agent under the Credit Agreement 5.    Credit Agreement:   
Credit Agreement dated as of October 4, 2011 among the Borrower, the Guarantors
party thereto, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent 6.    Assigned Interest:   

 

Facility Assigned15

   Aggregate Amount of
Commitment/Loans
for all Lenders*    Amount of
Commitment/Loans
Assigned*      Percentage Assigned of
Commitment/Loans16      $    $           %       $    $           %       $    $
          %   

 

14  Select as applicable.

15  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.



--------------------------------------------------------------------------------

[7.    Trade Date::                         ]17

Effective Date:                     , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

    Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

    Title: Address:  

 

 

[Consented to and]18 Accepted: BANK OF AMERICA, N.A. as Agent By  

 

    Title: [Consented to:]19 [BANK OF AMERICA, N.A., as L/C Issuer][and Swing
Line Lender] By  

 

    Title: NEWPORT CORPORATION By  

 

    Title:

 

16 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

17 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

18 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

19 

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Sections 11.06(b)(iii) and (v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment



--------------------------------------------------------------------------------

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.